Exhibit 10.76

 

--------------------------------------------------------------------------------

 

SECURITIES PURCHASE AGREEMENT

 

by and among

 

EQUINIX, INC.,

 

THE GUARANTORS PARTY HERETO FROM TIME TO TIME

 

and

 

THE PURCHASERS NAMED HEREIN

 

Dated as of

 

October 2, 2002

 

--------------------------------------------------------------------------------

 

 



--------------------------------------------------------------------------------

 

SECURITIES PURCHASE AGREEMENT

 

SECURITIES PURCHASE AGREEMENT, dated as of October 2, 2002 (this “Agreement”),
by and among Equinix, Inc., a Delaware corporation (the “Parent”), the
subsidiaries of Parent that from time to time become Guarantors of Parent’s
obligations under this Agreement, and the Purchasers named in Schedule 1 and
Schedule 2 to this Agreement (severally and not jointly, the “Purchasers”).

 

WHEREAS, Parent desires to issue and sell (a) to the A-1 Purchaser up to $40
million aggregate principal amount of Parent’s 14% Series A-1 Convertible
Secured Notes due 2007, warrants (the “Preferred Warrants”) to purchase shares
of preferred stock of Parent, and warrants (the “Change in Control Warrants”) to
purchase shares of Parent’s common stock, par value $0.001 per share (the
“Common Stock”), and (b) to the A-2 Purchasers, if any, up to $10 million
aggregate principal amount of Parent’s 10% Series A-2 Convertible Secured Notes
due 2007 and warrants (the “Common Warrants”) to purchase shares of Common Stock
and Change in Control Warrants, in each case, on the terms and subject to the
conditions in this Agreement;

 

WHEREAS, the A-1 Purchaser desires to purchase the A-1 Notes, the Preferred
Warrants and Change in Control Warrants and the A-2 Purchasers, if any, desire
to severally, and not jointly, purchase A-2 Notes, the Common Warrants and
Change in Control Warrants, in each case, on the terms and subject to the
conditions in this Agreement;

 

WHEREAS, the Guarantors shall receive a direct and substantial benefit, which
benefit is hereby acknowledged, from the use of the proceeds of the sale of the
Notes and Warrants to, among other things, reduce the outstanding obligations
under the Amended and Restated Credit and Guaranty Agreement, dated as of
September 30, 2001 (as amended, modified, renewed, refinanced or extended from
time to time, the “Credit Agreement”), by and among Equinix Operating Co., Inc.,
a Delaware corporation, Parent, Equinix Europe, Inc., a Delaware corporation,
Equinix-DC, Inc., a Delaware corporation, the Lenders who are a party thereto
from time to time, Goldman Sachs Credit Partners L.P., as Joint Lead Arranger,
Joint Book Runner and Syndication Agent, Salomon Smith Barney Inc., Citicorp
USA, Inc., as Administrative Agent, and CIT Lending Services Corporation, as
Collateral Agent; and

 

WHEREAS, Parent and the Purchasers intend that (a) the Notes be secured by
second-priority security interests in the collateral securing Parent’s
obligations under the Credit Agreement and (b) until the later of the fourth
anniversary of the Closing Date (as defined) or the date the obligations under
the Credit Agreement are repaid in full, the A-1 Notes be secured by a
first-priority security interest in the A-1 Assets.

 

NOW THEREFORE, in consideration of the foregoing and the mutual covenants in
this Agreement, the Parties, intending to be legally bound, agree as follows:

 

1. Definitions; Construction.

 

1.1 Definitions. Unless otherwise defined in this Agreement, capitalized terms
used in this Agreement or the Notes without definition have the respective
meanings given to them in the Credit Agreement. For the purpose of this
Agreement, the following terms shall have the following specified meanings:

 

1



--------------------------------------------------------------------------------

 

“A-1 Assets” means the assets in which a security interest is granted by Parent
pursuant to the A-1 Security Documents.

 

“A-1 Notes” means Parent’s 14% Series A-1 Convertible Secured Notes due 2007 and
any corresponding PIK Notes.

 

“A-1 Principal Amount means $40,000,000 less the A-2 Principal Amount.

 

“A-1 Purchaser” means the Purchaser of the A-1 Notes set forth on Schedule 1.

 

“A-1 Security Documents” means the Debenture, made on the Closing Date, between
i–STT Pte Ltd. and STT Communications, the Share Charge, made on Closing Date,
between Interco Singapore and STT Communications, the Assignment of Tenancy
Agreements, made on the Closing Date, between i–STT Pte Ltd. and STT
Communications and the Option Agreement, made on the Closing Date, between
Interco Singapore and STT Communications, each substantially in the form as
Exhibit 7.1(j)(iii) and substantially equivalent documents creating a security
interest in the shares and assets (including leasehold or other real property
interests) of the subsidiaries of i-STT Pte Ltd. located in Thailand and
Shanghai, China and the subsidiaries of Pihana located in Singapore.

 

“A-2 Notes” means Parent’s 10% Series A-2 Convertible Secured Notes due 2007 and
any corresponding PIK Notes.

 

“A-2 Principal Amount” means the aggregate principal amount of the A-2 Notes to
be issued under this Agreement, if any, as set forth on Schedule 2, which will
not exceed $10 million.

 

“A-2 Purchasers” means Purchasers of the A-2 Notes including LoneTree Capital
Management, LLC or its respective affiliates to the extent they become
Purchasers pursuant to Section 2.2(a) and such other Purchasers, if any, as are
reasonably acceptable to each of STT Communications and Parent.

 

“Administrative Agent” means the Person named as the Administrative Agent in the
Credit Agreement or any successor thereto.

 

“Asian Subsidiaries” means i-STT Pte Ltd., i-STT Nation Ltd., a company
organized under the laws of the Republic of Thailand, and i-STT (Shanghai) Co.,
Ltd., a company organized under the laws of the People’s Republic of China.

 

“Business Day” means a day that is not a Saturday, a Sunday or a day on which
banking institutions are required to be closed in the City of New York, State of
New York.

 

“Cash Trigger Warrants” means warrants to purchase shares of Common Stock for an
aggregate cash amount of up to $30,000,000, exercisable upon the occurrence of
certain events of default under the Credit Agreement, and denominated as the
Series A Cash Trigger

 

2



--------------------------------------------------------------------------------

 

Warrants or Series B Cash Trigger Warrants depending on their exercise price,
each to be substantially in the form of Exhibit 2.4.

 

“Certificate of Designation” means the certificate of designation of the Series
A Preferred Stock and the Series A-1 Preferred Stock attached to the Combination
Agreement as Exhibit B, as filed with the Secretary of State of the State of
Delaware on the Closing Date.

 

“Change in Control” means (a) the direct or indirect sale or transfer of all or
substantially all of Parent’s assets; (b) any business combination which results
in the holders of Parent’s Capital Stock, calculated on an as-converted basis,
prior to such business combination beneficially owning less than 50% of the
voting securities of the resulting parent entity in such business combination;
or (c) a change in the composition of the board of directors of Parent, as a
result of which fewer than 50% of the incumbent directors are directors who
either (i) had been members of Parent’s board of directors on the corresponding
calendar day of the second preceding year (the “Original Directors”); or (ii)
were nominated for election or appointed to the board of directors of Parent by
a majority of the aggregate of the Original Directors and other directors
nominated or appointed in a manner consistent with this clause (ii).
Notwithstanding the foregoing, the acquisition by STT Communications or its
affiliates and associates of beneficial ownership up to 66  2/3% of the voting
securities of Parent shall not constitute a Change in Control.

 

“Change in Control Payment Date is defined in Section 9.7(a).

 

“Change in Control Price” means, with respect to each Note, 100% of the
principal amount of such Note.

 

“Change in Control Warrants” is defined in the recitals to this Agreement.

 

“Change in Control Warrant Shares” is defined in Section 9.7(a).

 

“Closing” is defined in Section 2.2(b).

 

“Closing Date” means the date and time at which the Closing actually occurs.

 

“Collateral” means, collectively, all of the real, personal and mixed property
(including capital stock) in which Liens are purported to be granted pursuant to
the Collateral Documents as security for the Obligations and the Financing
Document Obligations.

 

“Collateral Agent” means the Person named as Collateral Agent in the Credit
Agreement and any successor thereto.

 

“Collateral Documents” has the meaning set forth in the Credit Agreement but
also includes the Intercreditor Agreement and the A-1 Security Documents.

 

“Combination” means the transactions (other than the transactions contemplated
by this Agreement) contemplated by the Combination Agreement, including (a) the
acquisition of all of the outstanding capital stock of i-STT and (b) the merger
of a wholly-owned Subsidiary of Parent with and into Pihana.

 

3



--------------------------------------------------------------------------------

 

“Combination Agreement” means the Combination Agreement, dated the date of this
Agreement, among Parent, Eagle Panther Acquisition Corp., a Delaware corporation
and wholly-owned indirect subsidiary of Parent, Eagle Jaguar Acquisition Corp.,
a Delaware corporation and a wholly owned subsidiary of Parent, i-STT, STT
Communications, Pihana and Jane Dietze as the representative of the stockholders
of Pihana.

 

“Combination Documents” means the Combination Agreement and all other documents
to be delivered by the parties to such agreement in connection with the
transactions (other than the transactions contemplated by this Agreement)
contemplated thereby.

 

“Common Stock” is defined in the recitals to this Agreement.

 

“Common Warrant Shares” means the number of shares of Common Stock issuable, as
of any date of determination, upon exercise of a Common Warrant

 

“Common Warrants” is defined in the recitals to this Agreement.

 

“Conversion Date” means immediately prior to the close of business on the day
that a Holder delivers Notes and an instrument instructing Parent to convert
such Notes to shares of Series A Preferred Stock or Common Stock, as the case
may be, pursuant to this Agreement; provided that if such day is not a Business
Day, then the Conversion Date shall be deemed to be immediately prior to the
close of business on the next preceding Business Day.

 

“Conversion Preferred Stock” shall mean shares of Series A Preferred Stock;
provided that “Conversion Preferred Stock” shall mean shares of Series A-1
Preferred Stock if at the time of conversion or exercise of any Note or Warrant
by an A-1 Purchaser, the receipt of Series A Preferred Stock by such purchaser
would cause (a) the voting power of the issued and outstanding shares held by
such purchaser or its affiliates to exceed 40% of the then outstanding voting
power of all securities of Parent then entitled to vote on the election of
members of Parent’s board of directors or (b) (x) the value of all outstanding
voting securities held by such purchaser following such conversion or exercise
would exceed $50,000,000 (as determined by reference to the Hart-Scott-Rodino
Antitrust Improvements Act of 1976 (the “HSR Act”)), or any other applicable
threshold that would require compliance with the HSR Act and (y) such purchaser
has not complied with the HSR Act prior to such conversion or exercise;
provided, further, that clause (a) shall terminate upon the earlier of (A) the
second anniversary of the Closing Date or (B) a Voting Stock Trigger Event (as
defined in the Certificate of Designation).

 

“Conversion Price” means $0.3366, as adjusted pursuant to Section 9.6.

 

“Credit Agreement” is defined in the recitals to this Agreement.

 

“Current Market Value” per share of Common Stock or any other security at any
date means (a) if the security is not registered under the Exchange Act, (i) the
value of the security, determined in good faith by the board of directors of
Parent and certified in a board resolution, based on the most recently completed
arm’s-length transaction between Parent and a Person other than an affiliate of
Parent and the closing of which occurs on such date or shall have occurred
within the six-month period preceding such date, or (ii) if no transaction shall
have occurred on such date or within such six-month period, the fair market
value of the security as

 

4



--------------------------------------------------------------------------------

 

determined by an Independent Financial Expert (provided that, in the case of the
calculation of Current Market Value for determining the cash value of fractional
shares, any such determination made by the board of directors of Parent within
six months that is, in the good faith judgment of the board of directors of
Parent, a reasonable determination of value, may be utilized) or (b) (i) if the
security is registered under the Exchange Act, the average of the daily closing
sales prices of the securities for the twenty consecutive Trading Days ending on
and including such date, or (ii) if the securities have been registered under
the Exchange Act for less than twenty consecutive Trading Days immediately
preceding such date, then the average of the daily closing sales prices for all
of the Trading Days before such date for which closing sales prices are
available. The closing sales price for each such trading day shall be: (a) in
the case of a security listed or admitted to trading on any United States
national securities exchange or quotation system, the closing sales price,
regular way, on such day, or if no sale takes place on such day, the average of
the closing bid and asked prices on such day, (b) in the case of a security not
then listed or admitted to trading on any national securities exchange or
quotation system, the last reported sale price on such day, or if no sale takes
place on such day, the average of the closing bid and asked prices on such day,
as reported by a reputable quotation source designated by Parent, (c) in the
case of a security not then listed or admitted to trading on any national
securities exchange or quotation system and as to which no such reported sale
price or bid and asked prices are available, the average of the reported high
bid and low asked prices on such day, as reported by a reputable quotation
service, or a newspaper of general circulation in The City, County and State of
New York, customarily published on each Business Day, designated by Parent, or,
if there shall be no bid and asked prices on such day, the average of the high
bid and low asked prices, as so reported, on the most recent day (not more than
thirty days prior to the date in question) for which prices have been so
reported and (d) if there are not bid and asked prices reported during the
thirty trading days prior to the date in question, the Current Market Value
shall be determined as if the shares of Common Stock (or other securities) were
not registered under the Exchange Act.

 

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

 

“Determination Date” means the tenth Business Day prior to the anticipated date
on which the Closing is expected to occur.

 

“Dollars,” “dollars” or the symbol, “$,” means United States dollars.

 

“Event of Default” is defined in Section 8(a).

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Excluded Conversion Adjustment” is defined in Section 9.6.

 

“Existing Guarantor” means any Person that is a Guarantor as of the date of this
Agreement or the Closing Date, as applicable. For the avoidance of doubt, each
Person that is acquired pursuant to the Combination Documents shall be deemed to
be an Existing Guarantor as of the Closing Date.

 

“Final Schedule” is defined in Section 2.3(c).

 

5



--------------------------------------------------------------------------------

 

“Financing Documents” means this Agreement, each Note, the A-1 Security
Documents, the Intercreditor Agreement, each Guaranty, each Warrant and the
Registration Rights Agreement.

 

“Financing Document Obligations” means all obligations of every nature of Parent
and each Guarantor from time to time owed to the Purchasers or the Holders or
any of them or their respective affiliates, under any Financing Document,
whether for principal, interest (including interest which, but for the filing of
a petition in bankruptcy with respect to Parent or such Guarantor, would have
accrued on any Financing Document Obligations, whether or not a claim is allowed
against such Credit Party for such interest in the related bankruptcy
proceeding), fees, expenses, indemnification or otherwise.

 

“First Anniversary” means the first anniversary of the Closing Date.

 

“Forced Conversion Date” means immediately prior to the close of business on a
Trading Day that is two Trading Days after Parent delivers notice to the Holders
that, as of the close of trading on the day preceding such notice, a Trading
Period had occurred.

 

“Fundamental Transaction” a single transaction or a series of related
transactions through which Parent merges, consolidates or amalgamates with or
into any other Person or sells, assigns, transfers, licenses, leases, conveys or
otherwise disposes of all or substantially all of its assets to another Person
or group of affiliated Persons or is a party to a merger or binding share
exchange which reclassifies or changes its outstanding Common Stock, other than
the transactions contemplated by the Transaction Documents.

 

“GAAP” means accounting principals generally accepted in the United States, as
in effect from time to time.

 

“Governmental Entity” means any domestic or foreign governmental, regulatory or
administrative authority, agency or commission, any court, tribunal or arbitral
body, or any quasi-governmental or private body exercising any regulatory,
taxing, importing or other governmental authority.

 

“Guaranty” means a Guaranty of the Notes substantially in the form of Exhibit
2.1(c), executed by each Guarantor.

 

“Guarantor” means each Existing Guarantor and, from and after the date a Person
becomes a Restricted Subsidiary, such new Restricted Subsidiary.

 

“Holder” means each Person in whose name Notes are registered.

 

“i-STT Pte. Ltd.” means i-STT Pte. Ltd., a company organized under the laws of
the Republic of Singapore.

 

“i-STT Disclosure Letter” means the disclosure letter of Jaguar referred to in
the Combination Agreement.

 

6



--------------------------------------------------------------------------------

 

“Independent Financial Expert” means an investment banking firm of national or
regional standing in the United States (a) which does not, and whose directors,
officers and employees or affiliates do not have a direct or indirect material
financial interest for its proprietary account in Parent or any of its
affiliates and (b) which, in the judgment of the board of directors of Parent,
is otherwise independent with respect to Parent and its affiliates and qualified
to perform the task for which it is to be engaged.

 

“Intercreditor Agreement” means the Intercreditor Agreement, to be dated as of
the Closing Date, by and among the Collateral Agent and the Holders, in a form
reasonably acceptable to the Purchasers and their special counsel.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986.

 

“Joint Lead Arranger” means the Person named as Joint Lead Arranger under the
Credit Agreement or any successor thereto.

 

“Law” means any foreign or domestic (Federal, state or local) law, statute,
ordinance, franchise, permit, concession, license, writ, rule, regulation,
order, injunction, judgment or decree.

 

“Lender” is defined in the Credit Agreement.

 

“Material Adverse Effect” means (a) any event, change, circumstance or effect
that is, or would be reasonably likely to result, either individually or in the
aggregate, in a materially adverse effect on the business, operations, condition
(financial or otherwise), assets (tangible or intangible), liabilities or
results of operations of Parent and its Subsidiaries, taken as a whole, except
for any such events, changes, circumstances or effects primarily resulting from
or arising in connection with (i) any changes in general economic or business
conditions of the markets in which Parent and its Subsidiaries operate that do
not disproportionately impact Parent and its Subsidiaries, (ii) any changes or
events affecting the industry in which Parent operates that do not
disproportionately impact Parent or its Subsidiaries or (iii) the transactions
contemplated by this Agreement, or (b) a material adverse change in, or material
adverse effect on (i) the ability of Parent or any Guarantor to fully and timely
perform the Financing Document Obligations; (ii) the legality, validity, binding
effect or enforceability against Parent or any Guarantor of a Credit Document or
Financing Document to which it is a party; (iii) the rights, remedies and
benefits available to, or conferred upon, any Holder or Purchaser under any
Financing Document; or (iv) the status, effectiveness or priority of the Liens
held by the Collateral Agent for the benefit of the Secured Parties and the
Purchasers.

 

“Maturity Date” means November 1, 2007.

 

“Note Shares” means the shares of Common Stock issuable upon (a) conversion of
the A-2 Notes and (b) conversion of the shares of Series A Preferred Stock
issued upon conversion of the A-1 Notes.

 

“Notes” means the A-1 Notes and the A-2 Notes and any notes that may be issued
under this Agreement in substitution or exchange for any outstanding Notes.

 

7



--------------------------------------------------------------------------------

 

“NMS” means the Nasdaq National Stock Market or any other national stock
exchange or quotation system that is the primary market for the Common Stock.

 

“Objection Schedule” is defined in Section 2.3(b).

 

“Offered Securities” means the Notes, the Guarantees, the Warrants, the Note
Shares and Warrant Shares.

 

“Optional Conversion” is defined in Section 9.5(a).

 

“Parent Disclosure Letter” means the disclosure letter of Parent referred to in
the Combination Agreement

 

“Parent SEC Reports” means all forms, reports and documents required to be filed
by Parent with the SEC since January 1, 2001 through the date of this Agreement.

 

“Party” means a party to this Agreement.

 

“Pihana” means Pihana Pacific, Inc., a Delaware corporation.

 

“Pihana Disclosure Letter” means the disclosure letter of Pihana referred to in
the Combination Agreement.

 

“Preferred Stock” means the Series A Preferred Stock and the Series A-1
Preferred Stock.

 

“Preferred Warrant” is defined in the recitals to this Agreement.

 

“Preferred Warrant Shares” means the number of shares of Preferred Stock
issuable, on any date of determination, upon exercise of a Preferred Warrant.

 

“Preliminary Schedule” is defined in Section 2.3(a)

 

“PIK Notes” is defined in Section 9.8.

 

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the Closing Date, by and among Parent and the Initial Purchasers named
therein in the form of Exhibit 7.1(j)(iv).

 

“Requisite Holders” means, at any time of determination, (a) the Holders of more
than fifty percent in aggregate principal amount of the then outstanding A-1
Notes and A-2 Notes, voting together as single class, or (b) the holders of more
than fifty percent in aggregate principal amount of the commitments under
Section 2.2 to purchase A-1 Notes and A-2 Notes, voting together as a single
class.

 

“Second Priority Lien” means, with respect to any Lien purported to be created
in any Collateral pursuant to any Collateral Document, that such Lien is the
only Lien to which such Collateral is subject, other than First Priority Liens
and Permitted Liens.

 

8



--------------------------------------------------------------------------------

 

“SEC” means the United States Securities and Exchange Commission.

 

“Second Anniversary” means the second anniversary of the Closing Date.

 

“Secured Parties” is defined in the Intercreditor Agreement.

 

“Securities Act” means the Securities Act of 1933.

 

“Series A Preferred Stock” means the Series A Preferred Stock, par value $0.001
per share, of Parent.

 

“Series A-1 Preferred Stock” means the Series A-1 Preferred Stock, par value
$0.001 per share, of Parent.

 

“STT Communications” means STT Communications Ltd., a company organized under
the laws of the Republic of Singapore.

 

“Subsidiaries” has the meaning set forth in the Credit Agreement. For the
avoidance of doubt, each Person that is acquired pursuant to the Combination
Documents shall be deemed to be a Subsidiary of Parent as of the Closing Date.

 

“Taxes” is defined in Section 11.2(c).

 

“Third Anniversary” means the third anniversary of the Closing Date.

 

“Trading Day” means any day upon which the NMS is open and providing quotations
of the Common Stock.

 

“Trading Period” means any consecutive thirty Trading Day period in which (a) on
each day of such period (a) the closing price of the Common Stock on the NMS
exceeds $1.1781 (subject to adjustments as provided in Section 9.6) and (b) the
average daily trading volume of the Common Stock on the NMS exceeds 550,000
shares (which number of shares shall be deemed automatically adjusted to give
effect to any stock splits, dividends, reclassifications, combinations or
recapitalizations occurring after the date of this Agreement).

 

“Transaction Documents” means the Combination Documents and the Financing
Documents.

 

“Transfer” means any sale, transfer, pledge, hypothecation, contribution,
distribution, gift or other disposition of a security, or entry into put, call,
straddle, forward sale, hedging or other derivative transaction with respect to
a security.

 

“Warrant Shares” means shares of Common Stock or Preferred Stock, as the case
may be, issuable upon (a) exercise of the Common Warrants, (b) conversion of
shares of Conversion Preferred Stock issued upon exercise of the Preferred
Warrant, (c) exercise of the Change in Control Warrants and (d) exercise of the
Cash Trigger Warrant.

 

9



--------------------------------------------------------------------------------

 

“Warrants” means the Cash Trigger Warrants, the Common Warrants, the Preferred
Warrants and the Change in Control Warrants.

 

1.2 Accounting Principles. Except as otherwise expressly provided in this
Agreement, all accounting terms not otherwise defined herein shall have the
meanings assigned to them in conformity with GAAP. Calculations in connection
with the definitions, covenants and other provisions of this Agreement shall
utilize accounting principles and policies in conformity with those used to
prepare the Financial Statements.

 

1.3 Interpretation.

 

(a) When a reference is made in this Agreement to a section or article, such
reference shall be to a section or article of this Agreement unless otherwise
clearly indicated to the contrary.

 

(b) Whenever the words “include,” “includes” or “including” are used in this
Agreement they shall be deemed to be followed by the words “without limitation.”

 

(c) The words “hereof,” “herein” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement, and annex, article,
section, paragraph, exhibit and schedule references are to the annex, articles,
sections, paragraphs, exhibits and schedules of this Agreement unless otherwise
specified.

 

(d) The plural of any defined term shall have a meaning correlative to such
defined term, and words denoting any gender shall include all genders and the
neuter. Where a word or phrase is defined herein, each of its other grammatical
forms shall have a corresponding meaning.

 

(e) A reference to any party to this Agreement or any other agreement or
document shall include such party’s successors and permitted assigns.

 

(f) A reference to any legislation or to any provision of any legislation shall
include any modification, amendment or re-enactment thereof, any legislative
provision substituted therefor and all rules, regulations and statutory
instruments issued under or related to such legislation.

 

(g) The Parties have participated jointly in the negotiation and drafting of
this Agreement. If an ambiguity or question of intent or interpretation arises,
this Agreement shall be construed as if drafted jointly by the Parties, and no
presumption or burden of proof shall arise favoring or disfavoring any Party by
virtue of the authorship of any provisions of this Agreement.

 

(h) No prior draft of this Agreement nor any course of performance or course of
dealing shall be used in the interpretation or construction of this Agreement.

 

(i) The Parties intend that each provision of this Agreement shall be given full
separate and independent effect. Although the same or similar subject matters
may be

 

10



--------------------------------------------------------------------------------

 

addressed in different provisions of this Agreement, the Parties intend that,
except as expressly provided in this Agreement, each such provision be read
separately, be given independent significance and not be construed as limiting
any other provision in this Agreement (whether or not more general or more
specific in scope, substance or context).

 

2. The Purchase and Sale of the Securities

 

2.1 Authorization of the Financing

 

(a) Parent has authorized the issuance, sale and delivery of the Notes to the
Purchasers, in the original aggregate principal amount of up to $40,000,000, to
be dated the date of issuance thereof, to mature on the Maturity Date, to bear
interest on the unpaid balances thereof from the date of issuance thereof until
the principal thereof shall be paid in full at the rate of 14.0% per annum for
the A-1 Notes and 10.0% per annum for the Series A-2 Notes based upon a 360 day
year for actual days elapsed, payable on each May 1 and November 1 in arrears,
commencing on May 1, 2003 and to be substantially in the form of Exhibit 2.1(a).

 

(b) Parent has authorized the issuance, sale and delivery of (i) the Preferred
Warrants, substantially in the form of Exhibit 2.1(b)(i), to the A-1 Purchaser,
(ii) the Common Warrants to the A-2 Purchasers, if any, each substantially in
the form of Exhibit 2.1(b)(ii), and the Change in Control Warrants to the
Purchasers, each substantially in the form of Exhibit 2(b)(iii). The Warrants
have a cashless exercise price (subject to anti-dilution adjustments) of $0.01
per Warrant Share.

 

(c) Each of the Existing Guarantors has, or shall have prior to the Closing,
authorized its Guaranty. Each of the Existing Guarantors is, or shall be at the
Closing, also obligated under the Credit Agreement and shall receive a direct
and substantial benefit as a result of the use of the proceeds of the sale of
the Notes to reduce the outstanding obligations under the Credit Agreement.

 

2.2 Obligations to Purchase and Sell Securities.

 

(a) Subject to the terms and conditions in this Agreement, Parent agrees to
issue and sell to the Purchasers and each Purchaser, severally and not jointly,
agrees to purchase from Parent, the Notes and the Warrants in the series and
denominations set forth opposite such Purchaser’s name on Schedule 1 or Schedule
2, as the case may be. Each A-2 Purchaser, if any, shall deliver, on or before
the Determination Date, a fully-executed counterpart signature page to this
Agreement to each of Parent and the A-1 Purchaser whereby such A-2 Purchaser
shall be made a Party. The execution and delivery of such counterpart signature
page shall represent such A-2 Purchaser’s acceptance of, and agreement to become
a party to and be bound by, all of the terms and conditions of this Agreement
and until delivery of a counterpart signature page, no A-2 Purchaser shall have
any obligation to purchase any A-2 Notes or Warrants. A-2 Notes shall be
purchased and sold in increments of $1,000,000 principal amount.

 

(b) Subject to the satisfaction or waiver of the conditions in Article 7 and
concurrently with the closing of the transactions contemplated by the
Combination Agreement, the transactions contemplated in Section 2.2(a) shall be
consummated (the “Closing”), at 10:00 a.m. (New York City time) the offices of
Latham & Watkins, 885 Third Avenue, Suite 1000, New York, New York 10022-4802,
or at such other time and place and the Parties may agree.

 

11



--------------------------------------------------------------------------------

 

(c) At the Closing, each Purchaser shall deliver to Parent a wire transfer of
immediately available funds in the amount set forth opposite such Purchaser’s
name on Schedule 1 or Schedule 2, as the case may be, against delivery of
duly-executed Notes, Common Warrants or Preferred Warrants and Change in Control
Warrants, dated as of the date of date during which the Closing Date occurs,
registered in such Purchaser’s name, in the series and denominations set forth
opposite such Purchaser’s name on Schedule 1 or Schedule 2, as the case may be.
Wire transfers shall be sent to Parent’s account identified to the Purchasers at
least five Business Days before the Closing Date.

 

(d) On the Determination Date, Schedule 1 shall be amended to reflect the A-1
Principal Amount and, if necessary, Schedule 2 shall be amended to reflect the
A-2 Principal Amount and shall include the A-2 Purchasers, if any, and the
respective principal amount of A-2 Notes to be purchased by each A-2 Purchaser.
STT Communications shall have the right, but not the obligation, to purchase,
and Parent shall reserve for purchase by STT Communications, A-1 Notes up to the
A-1 Principal Amount; provided that STT Communications shall be obligated to
purchase no less than $30,000,000 principal amount of A-1 Notes (together with
the Preferred Warrants), and provided further that Jaguar Parent may assign its
right to purchase up to $10,000,000 principal amount of Notes to one or more
assignees who are current stockholders of Pihana or other persons reasonably
acceptable to Parent, and in such event, such assignees shall purchase A-2 Notes
in accordance with this Section 2.2 (together with Common Warrants as determined
pursuant to Section 2.3). Any amount of Notes not purchased by Jaguar or its
assignees may be sold by Parent in the form of A-2 Notes to Purchasers that
Parent may select in its discretion, prior to the Determination Date, in an
amount up to the A-2 Principal Amount (together with Common Warrants as
determined pursuant to Section 2.3). Notwithstanding the foregoing, prior to the
Determination Date, LoneTree Capital Management LLC or its designated affiliates
shall have the right, but not the obligation, to purchase, and Parent shall
reserve for purchase by LoneTree Capital Management LLC or its affiliates, not
more than $2,000,000 principal amount of A-2 Notes (together with any Common
Warrants as determined pursuant to Section 2.3), regardless of the amount, if
any, of A-2 Notes purchased by any other Purchaser, and the amount of A-2 Notes
so purchased by LoneTree Capital Management LLC or its designated affiliates
shall be deducted from the $10,000,000 principal amount of Notes as to which
Jaguar Parent may assign purchase rights. A Person may only become an assignee
of Jaguar Parent under this Section 2.2 if such Person delivers a fully executed
counterpart signature page to this Agreement on or prior to the Determination
Date.

 

2.3 Determination of Warrant Shares.

 

(a) On the Determination Date, Parent shall cause to be delivered to the
Purchasers and their special counsel a schedule (the “Preliminary Schedule”)
calculating (a) the fully-diluted capitalization of Parent, as of the Closing
Date, after giving pro-forma effect to the transactions contemplated by the
Combination Documents and (b) the number of shares of Conversion Preferred Stock
issuable upon exercise of the Preferred Warrants and the number of shares of
Common Stock issuable upon exercise of the Common Warrants. The Common

 

12



--------------------------------------------------------------------------------

 

Warrants shall be exercisable into a number of shares of Common Stock
representing a percentage of the fully-diluted capitalization of Parent equal to
the product of the A-2 Principal Amount and 0.000000275. The Preferred Warrant
shall be exercisable into a number of shares of Conversion Preferred Stock
representing a percentage of the fully-diluted capitalization of Parent equal to
the product of the A-1 Principal Amount and 0.000000275.The Preliminary Schedule
shall be in a form substantially similar to Schedule 2.3(a) which shows the pro
forma fully-diluted capitalization of Parent as of August 31, 2002 and the
number of Warrant Shares that would be issuable with respect to the A-1 Notes
and A-2 Notes, if any.

 

(b) If the Purchasers object to the calculation in the Preliminary Schedule,
they shall provide on the eighth Business Day prior to the anticipated date on
which the Closing is expected to occur, their schedule (the “Objection
Schedule”) calculating (a) the fully diluted capitalization of Parent, as of the
Closing Date, after giving pro-forma effect to the transactions contemplated by
the Combination Documents and (b) the number of shares of Conversion Preferred
Stock issuable upon exercise of the Preferred Warrant and the number of shares
of Common Stock issuable upon exercise of the Common Warrants. Such schedule
shall be in a form substantially similar to Schedule 2.3(a) which shows the
fully diluted capitalization of Parent as of August 31, 2002 and the number of
Warrant Shares that would be issuable with respect to the A-1 Notes and A-2
Notes, if any.

 

(c) If Parent objects to the Objection Schedule on or before the third Business
Day before the Closing Date, Parent and representatives of the Purchasers shall
request that Ernst & Young LLP prepare a final schedule (the “Final Schedule”)
on or before the Business Day immediately before the Closing, after reviewing
the Preliminary Schedule and the Objection Schedule. The number of Preferred
Warrant Shares and Common Warrant Shares set forth in the Final Schedule shall
be conclusive as to the number of shares issuable, as of the Closing Date
(subject to future adjustment as provided in the Warrants), upon exercise of the
Warrants.

 

2.4 Cash Trigger Warrants. At Closing, Parent shall issue the Cash Trigger
Warrants. The Series A Cash Trigger Warrants and the Series B Cash Trigger
Warrants shall represent $10,000,000 and $20,000,000, respectively, of the
aggregate cash exercise price payable under the Cash Trigger Warrants. The Cash
Trigger Warrants will be issued to the Purchasers, and other Persons who will be
stockholders of Parent following the Closing, in such amount and allocations as
shall be mutually agreed among the Purchasers prior to Closing.

 

3. Representations and Warranties of the Issuers. Parent hereby represents and
warrants to the Purchasers that the statements contained in this Article 3 are
true and correct.

 

3.1 Authority Relative to This Agreement. Subject to obtaining approval of
Parent stockholders, Parent and each Existing Guarantor has all necessary
corporate power and authority to execute and deliver each of the Financing
Documents to which it is a party and to consummate the transactions contemplated
by this Agreement. Except for a vote of Parent stockholders, the execution and
delivery of each of such Financing Documents by Parent and each Existing
Guarantor and the consummation by Parent and each Existing Guarantor, as
applicable, of the transactions contemplated by this Agreement have been duly
and validly authorized by all necessary corporate action and no other corporate
proceedings on the part of

 

13



--------------------------------------------------------------------------------

 

Parent are necessary to authorize each of such Financing Documents or to
consummate the transactions contemplated by this Agreement. Each of the
Financing Documents to which Parent or an Existing Guarantor is a party has been
duly and validly executed and delivered by Parent and each Existing Guarantor,
as applicable, and, assuming, approval of Parent stockholders and the due
authorization, execution and delivery by the other parties thereto, constitutes
a legal, valid and binding obligation of Parent and each Existing Guarantor, as
applicable, enforceable against Parent and each Existing Guarantor, as
applicable, in accordance with its terms.

 

3.2 No Conflict; Required Filings and Consents

 

(a) The execution and delivery by Parent and each Existing Guarantor of each of
the Financing Documents to which it is a party do not, and the performance by
Parent and each Existing Guarantor of its respective obligations under each of
the Financing Documents will not, (i) conflict with or violate the certificate
of incorporation or bylaws of Parent or any of its Subsidiaries, (ii) conflict
with or violate in any material respect any Law applicable to Parent or any of
its Subsidiaries or by which any property or asset of Parent or any of its
Subsidiaries is bound or affected, or (iii) conflict with, result in any
material breach of or constitute a material default (or an event which with
notice or lapse of time or both would become a default) under, require consent,
approval or notice under, give to others any right of termination, amendment,
acceleration or cancellation of, require any payment under, or result in the
creation of a lien or other encumbrance on any material property or asset of
Parent or any of its Subsidiaries pursuant to, any note, bond, mortgage,
indenture, contract, agreement, lease, license, permit, franchise or other
instrument or obligation to which Parent or any of its Subsidiaries is a party
or by which any material property or asset of Parent or any of its Subsidiaries
is bound or affected, except in the case of clauses (ii) and (iii) for such
conflicts, violations, breaches, defaults, consents, approvals, notices or other
rights that, individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect and, except in the case of clause (iii), for
the liens contemplated by the Financing Documents.

 

(b) The execution and delivery by Parent and each Existing Guarantor of each of
the Financing Documents to which it is a party do not, and the performance of
its respective obligations under this Agreement will not, require any consent,
approval, order, permit, or authorization from, or registration, notification or
filing with a Governmental Entity, except for such other consents, approvals,
orders, permits, authorizations, registrations, notifications or filings, which
if not obtained or made could not reasonably be expected, individually or in the
aggregate, to prevent or materially delay the consummation of the transactions
contemplated by this Agreement, except for filings with Government Entities with
respect to collateral contemplated by the Financing Documents.

 

3.3 Collateral.

 

(a) The execution and delivery of the Collateral Documents by Parent and any
Existing Guarantor, together with the actions to be taken on or prior to the
Closing Date for the benefit of the Holders shall create a valid security
interest in the Collateral, subject only to the First Priority Liens and the
Permitted Liens, and all filings and other actions necessary or desirable to
perfect and maintain the perfection and First Priority or Second Priority
status, as applicable, of such Liens have been or shall be duly made or taken by
the Closing Date, other

 

14



--------------------------------------------------------------------------------

 

than the actions required under federal law to register and record interests in
intellectual property.

 

(b) No authorization, approval or other action by, and no notice to or filing
with, any Governmental Authority or regulatory body is required for either (i)
the pledge or grant by Parent or any Existing Guarantor of the Liens purported
to be created in favor of the Collateral Agent for the benefit of the Secured
Parties pursuant to any of the Collateral Documents or (ii) the exercise by the
Collateral Agent of any rights or remedies in respect of any Collateral (whether
specifically granted or created pursuant to any of the Collateral Documents or
created or provided for by applicable law), except for filings or recordings as
may be required in connection with the perfection of security interests, the
disposition of any Investment Related Property, or by laws generally affecting
the offering and sale of securities.

 

(c) Except with respect to any Permitted Lien and such as may have been filed in
favor of Collateral Agent, no effective UCC financing statement, fixture filing
or other instrument similar in effect covering all or any part of the Collateral
is on file in any filing or recording office.

 

(d) All information supplied to the Collateral Agent by or on behalf of Parent
or any Existing Guarantor with respect to any of the Collateral (in each case
taken as a whole with respect to any particular Collateral) is accurate and
complete in all material respects.

 

(e) Without limiting the generality of the foregoing, Parent and each Existing
Guarantor represents and warrants that all of its Cash and Cash Equivalents
shall be maintained in accounts in existence as of the Closing in which the
Collateral Agent has a perfected security interest or such other accounts as may
be pre-approved by the Collateral Agent, and in which Collateral Agent has a
perfected security interest, other than Permitted Liens.

 

3.4 Governmental Regulation. Neither Parent nor the Existing Guarantor is
subject to regulation under the Public Utility Holding Parent Act of 1935, the
Federal Power Act or the Investment Parent Act of 1940 or under any other
federal or state statute or regulation which may limit its ability to incur
Indebtedness or which may otherwise render all or any portion of the Obligations
or Financing Document Obligations unenforceable. Neither Parent nor the Existing
Guarantor is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.

 

3.5 Margin Stock. Neither Parent nor the Existing Guarantor is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of sale of the Notes to the Purchasers shall be used to purchase or
carry any such margin stock or to extend credit to others for the purpose of
purchasing or carrying any such margin stock or for any purpose that violates,
or is inconsistent with, the provisions of Regulation T, U or X of the Board of
Governors of the Federal Reserve System.

 

15



--------------------------------------------------------------------------------

3.6 Private Placement; No Brokers. Neither Parent nor any of its Subsidiaries,
nor any agent acting on behalf of any of them has taken any action that (a)
would cause the issuance and sale of any of the Offered Securities to be in
violation of the provisions of Section 5 of the Securities Act, or (b) violates
the provisions of any securities or blue sky law of any applicable jurisdiction.
No broker, financial advisor, finder or other Person is entitled to any fee from
Parent or any of its Subsidiaries in connection with the transactions
contemplated by the Financing Documents, except for Salomon Smith Barney Inc.
whose engagement letter has been provided to special counsel for the Purchasers.

 

3.7 Incorporation of Representations and Warranties by Reference.

 

(a) Parent hereby represents and warrants (i) to the Purchasers that the
representations and warranties of Parent, in Article 4 of the Combination
Agreement, as qualified by the Parent Disclosure Letter are true and correct as
if each such representation or warranty was set forth in full herein; (ii) to
the A-1 Purchaser that the representations and warranties in Article 3A of the
Combination Agreement, as qualified by the Pihana Disclosure Letter, are true
and correct as if each such representation or warranty were set forth in full
herein; and (iii) to the A-2 Purchasers, if any, that the representations and
warranties in Article 3B of the Combination Agreement, as qualified by the i-STT
Disclosure Letter, are true and correct as if each such representation or
warranty were set forth in full herein. Solely with respect to this Section 3.7,
the definitions of the applicable capitalized terms in the Combination Agreement
are applicable to such representations and warranties.

 

(b) Notwithstanding the survival and remedies provisions of Combination
Agreement, for purposes of this Agreement only, each such representation and
warranty shall survive the Closing and the purchase and sale of the Offered
Securities, the transfer by any Purchaser of any Offered Securities or portion
thereof or interest therein and the payment of any Note, and may be relied upon
by Purchaser or any transferee of an Offered Security or Parent, as applicable,
regardless of any investigation made at any time by or on behalf of a Purchaser
or any transferee of an Offered Security or Parent in accordance with Section
11.4.

 

3.8 No Misstatements. No representation or warranty made by Parent or any
Existing Guarantors in this Agreement, any other Transaction Documents, any
certificate delivered or written statements furnished deliverable to the
Purchasers by or on behalf of Parent or any Existing Guarantor for use in
connection with the transactions contemplated hereby contains or shall contain,
any untrue statement of a material fact or omits or shall not, when taken as a
whole, to state a material fact (known to Parent or any Existing Guarantor, in
the case of any document not furnished by any of them) necessary to make the
statements contained herein or therein not misleading in light of the
circumstances in which the same were made. Any projections and pro forma
financial information contained in such materials are based upon good faith
estimates and assumptions believed by Parent and each Existing Guarantor to be
reasonable at the time made, it being recognized by the Purchasers that such
projections as to future events are not to be viewed as facts and that actual
results during the period or periods covered by any such projections may differ
from the projected results.

 

16



--------------------------------------------------------------------------------

 

4. Representations and Warranties of the Purchasers. Each Purchaser, severally
and not jointly, represents and warrants to Parent and each Existing Guarantor:

 

4.1 Investment Intent. Such Purchaser is an “accredited investor” within the
meaning of Regulation D under the Securities Act, that it is acquiring the
Offered Securities for the purpose of investment and not with a view to the
distribution thereof, and that it has no present intention of selling,
negotiating, or otherwise disposing of the Offered Securities in violation of
applicable law. Such Purchaser has sufficient knowledge and experience in
financial and business matters so as to be capable of evaluating the merits and
risks of its investment in the Offered Securities and is capable of bearing the
economic risks of such indefinitely. Such Purchaser understands that Parent is
relying on statements contained in this Section 4.1 to establish an exemption
from registration under federal and state securities laws.

 

4.2 ERISA Matters. The source of funds being used by such Purchaser to pay the
purchase price of the Notes being purchased by it hereunder constitutes assets:
(i) allocated to the “insurance company general account” (as such term is
defined under Section V of the United States Department of Labor’s Prohibited
Transaction Class Exemption (“PTCE”) 95-60) of such Purchaser, and the purchase
and holding of the Notes by Purchaser shall at all times satisfy all of the
applicable requirements for relief under PTCE 95-60, (ii) allocated to a
separate account maintained by the Purchaser in which no employee benefit plan,
or group of plans maintained by the same employer, participates to the extent of
10% or more, and the purchase and holding of the Notes by Purchaser each shall
at all times satisfy all of the applicable requirements for relief under PTCE
90-1 or (iii) of an investment fund or other source, the assets of which do not
include assets of any employee benefit plan within the meaning of ERISA. For the
purpose of this section, the terms “separate account” and “employee benefit
plan” shall have the respective meanings specified in Section 3 of ERISA.

 

4.3 Authority Relative to This Agreement. Such Purchaser has all necessary
corporate power and authority to execute and deliver this Agreement and to
consummate the transactions contemplated by this Agreement. The execution and
delivery of this Agreement by such Purchaser and the consummation by such
Purchaser of the transactions contemplated by this Agreement have been duly and
validly authorized by all necessary corporate or partnership action and no other
corporate or partnership proceedings on the part of such Purchaser are necessary
to authorize this Agreement or to consummate the transactions contemplated by
this Agreement. This Agreement has been duly and validly executed and delivered
by such Purchaser and, assuming the due authorization, execution and delivery by
Parent and the other Parties, constitutes a legal, valid and binding obligation
of such Purchaser, enforceable against such Purchaser in accordance with its
terms.

 

4.4 No Conflict; Required Filings and Consents

 

(a) The execution and delivery of this Agreement by such Purchaser do not, and
the performance of its obligations under this Agreement by such Purchaser will
not, (i) conflict with or violate the certificate of incorporation or bylaws (or
similar organizational documents) of such Purchaser, (ii) conflict with or
violate in any material respect any Law applicable to such Purchaser or by which
any property or asset of such Purchaser or affected, or (iii) conflict with,
result in any material breach of or constitute a material default (or an event

 

17



--------------------------------------------------------------------------------

 

which with notice or lapse of time or both would become a default) under,
require consent, approval or notice under, give to others any right of
termination, amendment, acceleration or cancellation of, require any payment
under, or result in the creation of a lien or other encumbrance on any material
property or asset of such Purchaser pursuant to, any note, bond, mortgage,
indenture, contract, agreement, lease, license, permit, franchise or other
instrument or obligation to which such Purchaser is a party or by which any
material property or asset of such Purchaser is bound or affected, except in the
case of clauses (ii) and (iii) for such conflicts, violations, breaches,
defaults, consents, approvals, notices or other rights that, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

 

(b) The execution and delivery of this Agreement by such Purchaser do not, and
the performance of its obligations under this Agreement by such Purchaser will
not, require any consent, approval, order, permit, or authorization from, or
registration, notification or filing with a Governmental Entity, except for such
other consents, approvals, orders, permits, authorizations, registrations,
notifications or filings, which if not obtained or made could not reasonably be
expected, individually or in the aggregate, to prevent or materially delay the
consummation of the transactions contemplated by this Agreement.

 

4.5 Access to Funds. Such Purchaser currently has sufficient immediately
available funds in cash or cash equivalents and shall on the Closing Date have
sufficient immediately available funds, in cash, to pay the purchase price set
forth opposite such Purchaser’s name on Schedule 1 and to effect the
transactions contemplated hereby.

 

4.6 Legend. Such Purchaser understands that each certificate or other document
evidencing any of the Offered Securities shall be endorsed with the legends in
the form set forth in Section 9.9(d).

 

4.7 Private Placement; No Brokers. Neither such Purchaser nor any agent acting
on behalf of it has taken any action that (a) would cause the issuance and sale
of any of the Offered Securities to be in violation of the provisions of Section
5 of the Securities Act or (b) violates the provisions of any securities or blue
sky law of any applicable jurisdiction. No broker, financial advisor, finder or
other Person is entitled to any fee from such Purchaser for which Parent would
be liable in connection with the transactions contemplated by the Financing
Documents.

 

5. Affirmative Covenants. Parent and each Existing Guarantor, jointly and
severally, covenant and agree that so long as the Notes are outstanding, Parent
and each Existing Guarantor shall, and shall cause each of its Restricted
Subsidiaries to perform, all covenants set forth or incorporated by reference in
this Section 5. If any covenant in the Credit Agreement incorporated by
reference in this Section 5 shall be amended, modified or superseded, or
compliance therewith shall be waived, as provided in the Credit Agreement, (a)
such amendment, modification, superseding or waiver shall also be automatically
effective with respect to such incorporated by reference covenant concurrently
with the effectiveness of such amendment, modification, superseding or waiver
under the Credit Agreement without any action of Parent or any Holder and (b)
Parent shall promptly provide notice to each Holder of such action (together
with a copy of any instrument effecting such amendment, modification or waiver)
with respect to such covenant. If requested by Parent, the Holders shall
promptly execute an instrument evidencing such amendment, modification or
waiver.

 

18



--------------------------------------------------------------------------------

 

5.1 Affirmative Covenants of Credit Agreement. Parent shall at all times perform
and comply and cause its Subsidiaries to perform and comply with all affirmative
covenants set forth in the Credit Agreement, as if such covenants were set forth
in full herein, mutatis mutandis.

 

5.2 Certificate Upon Event of Default. Promptly upon any officer of Parent
obtaining knowledge (a) of any condition or event that constitutes a Default or
an Event of Default or that notice has been given to Parent with respect
thereto; or (b) that any Person has given any notice to Parent or any of its
Subsidiaries or taken any other action with respect to any event or condition
set forth in Section 8(a)(iii), a certificate of an executive officer of Parent
specifying the nature and period of existence of such condition or event, or
specifying the notice given and action taken by any such Person and the nature
of any such claimed Event of Default, Default, event or condition, and what
action Parent has taken, is taking and proposes to take with respect thereto.

 

5.3 Notice of Adverse Proceeding. Promptly upon any officer of Parent obtaining
knowledge of the institution of, or non-frivolous threat of, any Adverse
Proceeding not previously disclosed in writing by Parent to the Holders, or any
material development in any Adverse Proceeding that, if adversely determined,
could be reasonably expected to have a Material Adverse Effect, or seeks to
enjoin or otherwise prevent the consummation of, or to recover any damages or
obtain relief as a result of, the transactions contemplated hereby or any of the
other Financing Documents, written notice thereof together with such other
information as may be reasonably available to Parent to enable the Holders and
their counsel to evaluate such matters.

 

5.4 Further Assurances. At any time or from time to time upon the request of
Requisite Holders, Parent and any Guarantor shall, at its expense, promptly
execute, acknowledge and deliver such further documents and do such other acts
and things as Requisite Holders or the Collateral Agent may reasonably request
in order to effect fully the purposes of the Financing Documents. In furtherance
and not in limitation of the foregoing, Parent and each Guarantor shall take
such actions as Requisite Holders or the Collateral Agent may reasonably request
from time to time (including the execution and delivery of guaranties, security
agreements, pledge agreements, mortgages, deeds of trust, landlord’s consents
and estoppels, control agreements, stock powers, financing statements and other
documents as contemplated by the Financing Documents, the filing or recording of
any of the foregoing, title insurance with respect to any of the foregoing that
relates to any Real Estate Asset, and the delivery of stock certificates and
other collateral with respect to which perfection is obtained by possession) to
ensure that the Obligations and the Financing Obligations are guaranteed by the
Guarantors and are secured by substantially all of the assets of Parent, and its
Restricted Subsidiaries and all of the outstanding Capital Stock of Parent’s
Subsidiaries (subject to limitations contained in the Credit Documents with
respect to Foreign Subsidiaries).

 

19



--------------------------------------------------------------------------------

5.5 Tax Treatment

 

(a) Parent and each Guarantor shall use their best efforts to ensure that any
aspect of the Combination is not treated as a tax-free reorganization under the
Internal Revenue Code.

 

(b) For purposes of determining the extent to which gain may be recognized
pursuant to Section 897 of the Internal Revenue Code, the Parties agree to treat
the conversion of Notes to Conversion Preferred Stock or Common Stock, as the
case may be, pursuant to Sections 9.4 and 9.5 as an event in which no gain or
loss is realized for United States federal income tax purposes, unless there is
a change in Law affecting such treatment that becomes effective after the date
of this Agreement. Notwithstanding the foregoing, to the extent any Conversion
Preferred Stock or Common Stock is issued with respect to any accrued and unpaid
interest (including PIK Notes) on a Note upon the conversion, the amount equal
to such accrued and unpaid interest (including PIK Notes) shall constitute
interest income to the Holder of such Note, unless such Holder previously
included such amount as income.

 

5.6 Collateral Obligations. Parent shall cause each Guarantor to fulfill its
obligations under the A-1 Security Documents and any amendment thereof.

 

5.7 Subsidiaries. If, after the date of this Agreement, any Person becomes a
Restricted Subsidiary of Parent, Parent shall (except as provided in the A-1
Security Documents) (i) promptly cause such Restricted Subsidiary to become a
Guarantor hereunder and a Grantor under the Pledge and Security Agreement by
executing and delivering to the Holders and Collateral Agent a Counterpart
Agreement duly executed by an Authorized Officer of such Domestic Subsidiary,
(ii) cause such Domestic Subsidiary to execute a Guaranty, and (iii) take all
such actions and execute and deliver, or cause to be executed and delivered, all
such documents, instruments, agreements, and certificates as may be reasonably
requested by any Holder. With respect to each such Subsidiary, Parent shall
promptly send to the Holders and Collateral Agent written notice setting forth
with respect to such Person the date on which such Person became a Subsidiary of
Parent and details of Parent’s ownership thereof.

 

5.8 Singapore Holding Company. From and after the Closing, Parent shall operate
Interco Singapore solely as a holding company for the outstanding shares of
Jaguar, and Parent shall ensure that each of Interco Singapore, Jaguar Singapore
and their respective Subsidiaries shall:

 

(a) not dissolve its affairs or consolidate with or merge with any other Person
or allow any other Person to consolidate with or merge into it nor enter into
any other form of reconstruction or arrangement;

 

(b) not acquire or invest in any way in any assets other than in the ordinary
course of operations;

 

(c) not enter into any transaction with any holding company, subsidiary or
affiliate of Parent other than on normal commercial arms’ length terms;

 

(d) not make or grant any loan or advance or provide or extend any credit or
accommodation other than customary short term trade credit in the ordinary
course of trading or give any guarantee, indemnity or other assurance against
loss to or for the benefit of

 

 

20



--------------------------------------------------------------------------------

 

any Person or act as surety or otherwise voluntarily assume any liability,
whether actual or contingent, in respect of any obligation of any other Person;

 

(e) not incur, assume or permit to exist any Indebtedness in respect of borrowed
moneys other than:

 

(i) trade or any other similar Indebtedness raise din the ordinary course of
business and on bona fide open market terms; and

 

(ii) any other indebtedness which has been approved in writing by the A-1
Purchaser prior to such indebtedness being incurred;

 

(iii) not declare or pay out any dividend or repay, redeem or repurchase any
share capital; and

 

(f) cause any entity which becomes its subsidiary to execute and deliver to the
A-1 Purchaser such further or additional documents for the purposes of securing
the Secured Debt (as defined in the A-1 Security Documents) in such form and in
relation to such of its assets as the A-1 Purchaser shall require.

 

6. Negative Covenants. Parent and the Guarantors, jointly and severally,
covenant and agree that, so long as any Notes are outstanding Parent and each
Guarantor shall perform, and shall cause each of its Restricted Subsidiaries to
perform, all covenants in this Section 6. If any covenant in the Credit
Agreement incorporated by reference in this Section 6 shall be amended, modified
or superseded, or compliance therewith shall be waived, as provided in the
Credit Agreement, (a) such amendment, modification, superseding or waiver shall
also be automatically effective with respect to such incorporated by reference
covenant concurrently with the effectiveness of such amendment, modification,
superseding or waiver under the Credit Agreement without any action of Parent or
any Holder and (b) Parent shall provide notice to each Holder of such action
(together with a copy of any instrument effecting such amendment, modification
or waiver) with respect to such covenant. If requested by Parent, the Holders
shall promptly execute an instrument evidencing such amendment, modification or
waiver.

 

6.1 Negative Covenants of Credit Agreement.

 

Parent shall at all times perform and comply and cause its Subsidiaries to
perform and comply with all negative covenants set forth in Section 6 of the
Credit Agreement, as if such covenants were set forth in full herein, mutatis
mutandis.

 

6.2 Usury Laws. To the extent permitted law, neither Parent nor the Guarantors
shall seek to avoid, limit or otherwise fail to discharge any of the Financing
Obligations under any applicable usury or similar laws.

 

6.3 Tax Treatment. Neither Parent nor the Guarantors shall take any action that
would cause or would be likely to cause the Combination to be treated as a
tax-free reorganization under the Internal Revenue Code.

 

21



--------------------------------------------------------------------------------

 

7. Conditions to Closing

 

7.1 Purchasers’ Closing Conditions. The obligation of each Purchaser to purchase
and pay for the Offered Securities to be purchased by it at the Closing is
subject to the satisfaction or waiver, prior to or at the Closing, of the
following conditions:

 

(a) Each Purchaser shall have received from counsel for Parent and the Existing
Guarantor, (i) an opinion or opinions substantially in the form set forth in
Exhibit 7.1(a), addressed to Purchasers, dated the Closing Date, and otherwise
reasonably satisfactory in substance and form to the Purchasers and their
special counsel and (ii) a letter entitling such Purchaser to rely on all
opinions of counsel delivered to the Lenders in connection with the Collateral
Documents.

 

(b) The representations and warranties of Parent and each Existing Guarantor in
this Agreement shall be true and correct in all material respects (except for
such representations and warranties that are qualified as to materiality or
Material Adverse Effect, which shall be true and correct in all respects) when
made and as if made at the Closing Date, except to the extent the representation
or warranty is limited by its terms to another date. There shall exist on the
Closing Date and after giving effect to such transactions, no Event of Default
nor a Default under this Agreement, the Credit Agreement or any other material
contract to which Parent or any of its Subsidiaries is a party for which the
applicable cure period has not expired.

 

(c) Parent and each of the Existing Guarantors shall have performed and complied
in all material respects with all covenants in this Agreement required to be
complied with on or prior to the Closing Date.

 

(d) The Purchasers shall have received a certificate, dated as of the Closing
Date, executed by the chief executive officer and the chief financial officer of
Parent stating that the conditions set forth in Sections 7.1(b) and 7.1(c) have
been satisfied.

 

(e) The conditions set forth in Section 7.01(g)(ii) and Section 7.01(g)(iii) of
the Combination Agreement shall have been satisfied or waived.

 

(f) The Purchasers shall have received, in form and substance satisfactory to
them and their counsel, a certificate duly executed by an executive officer of
Parent certifying, on the Closing Date, that concurrent with the consummation of
the transactions contemplated by this Agreement, the transactions contemplated
by the Combination Agreement shall have been consummated in accordance with the
terms of the Combination Agreement.

 

(g) The offering, issuance, purchase and sale of the Offered Securities by the
Purchasers, on the Closing Date, on the terms and subject to the conditions of
this Agreement, shall not be prohibited by any applicable law or governmental
regulation (including Section 5 of the Securities Act and Regulations T, U, or X
of the Federal Reserve Board) and shall not subject any Purchaser to any tax,
penalty, liability, or other onerous condition under or pursuant to any
applicable law or governmental regulation.

 

(h) Parent and each Existing Guarantor shall have received all authorizations,
consents, approvals, licenses, franchises, permits, and certificates by or of
all Governmental Authorities in each case, necessary for the issuance of the
Offered Securities, and the execution and delivery of the Financing Documents
and all of them shall be in full force and effect on the Closing Date.

 

22



--------------------------------------------------------------------------------

 

(i) No preliminary or permanent injunction or other order issued by any
Governmental Authority, nor any state, rule, regulation, decree or executive
order promulgated or enacted by any Governmental Authority, which declares the
Financing Documents invalid or unenforceable in any respect or which prevents
the consummation of the transactions contemplated hereby or thereby, shall be in
effect.

 

(j) Financing Documents.

 

(i) Each of the parties to the Intercreditor Agreement shall have executed and
delivered to each other a fully executed counterpart of the Intercreditor
Agreement;

 

(ii) Each Existing Guarantor shall have executed and delivered to their
respective Guarantees to the Purchasers;

 

(iii) Each of the parties to the A-1 Security Documents shall have executed and
delivered to each other a fully executed counterpart of each of the A-1 Security
Documents, together with all other documents which may be required or necessary
for the purposes of perfecting each of the A-1 Security Documents, any title
deeds or share certificates relating to any asset in respect of which a security
interest has been created pursuant to the A-1 Security Documents and the
evidence of the amendment of the constitutive documents of any corporation whose
shares are charged or mortgaged pursuant to the A-1 Security Documents as may be
necessary or desirable in connection with such charge or mortgage;

 

(iv) Each of the parties to the Registration Rights Agreement shall have
executed and delivered to each other a fully executed counterpart of the
Registration Rights Agreement; and

 

(v) All of the Notes and the Warrants shall have been issued and sold pursuant
to this Agreement and duly executed registered Notes and Warrants therefor shall
have been delivered to the respective Purchasers of such Offered Securities.

 

(k) Parent and the Existing Guarantors shall have paid all of the fees, costs,
and expenses of the Purchasers’ special counsel to the extent provided in
Section 11.2(a).

 

(l) Parent shall have delivered or shall have caused to be delivered, to the
Purchasers copies of the following documents, duly certified, or the following
certificates, as applicable:

 

(i) Resolutions of the board of directors of Parent (A) authorizing the issuance
of the Warrants, the shares of Conversion Preferred Stock issuable upon
conversion of the A-1 Notes and the exercise of the Preferred Warrant, and the
shares of Common Stock issuable upon conversion of the A-2 Notes, if any, and
exercise of the Common Warrants, the Change in Control Warrants and the Cash
Trigger Warrants and

 

23



--------------------------------------------------------------------------------

 

the execution, delivery, and performance of the Financing Documents to which it
is a party, (B) authorizing the consummation of the transactions contemplated by
the Financing Documents to which it is a party and (C) authorizing all other
actions to be taken by Parent in connection with the Financing Documents, and
the Credit Documents to which it is a party;

 

(ii) Certificates, signed by the secretary or an assistant secretary of Parent,
dated as of the Closing Date, as to (A) the incumbency, and containing the
specimen signature or signatures, of the Person or Persons authorized to execute
the Financing Documents to which it is a party on behalf of Parent, together
with evidence of the incumbency of such secretary or assistant secretary, and
(B) the authenticity of Parent’s certificate of incorporation and Parent’s
bylaws (copies of which shall be attached to such certificates); and

 

(iii) A certificate of status or good standing of Parent, from the Secretary of
State of the State of Delaware, and of each other state or other jurisdiction in
which Parent is qualified to do business, dated no earlier than ten days prior
to the Closing Date.

 

(m) Each Existing Guarantor shall have delivered or shall have caused to be
delivered, to Purchasers copies of the following documents, duly certified, or
the following certificates, as applicable:

 

(i) Resolutions of the board of directors of the Existing Guarantor authorizing
(A) the execution, delivery, and performance of the Financing Documents to which
it is a party, (B) the consummation of the transactions contemplated by the
Financing Documents to which it is a party and (C) all other actions to be taken
by such Existing Guarantor in connection with the Financing Documents, and the
Credit Documents to which it is a party;

 

(ii) Certificates, signed by the secretary or an assistant secretary of such
Existing Guarantor, dated as of the Closing Date, as to (A) the incumbency, and
containing the specimen signature or signatures, of the Person or Persons
authorized to execute the Financing Documents to which it is a party on behalf
of the Existing Guarantor, together with evidence of the incumbency of such
secretary or assistant secretary, and (B) the authenticity of such Existing
Guarantor’s certificate of incorporation and such Existing Guarantor’s bylaws
(copies of which shall be attached to such certificates); and

 

(iii) A certificate of status or good standing of the Existing Guarantor, from
the Secretary of State of the state of organization of the Existing Guarantor,
and of each other state or other jurisdiction in which the Existing Guarantor is
qualified to do business, dated no earlier than five days prior to the Closing
Date.

 

7.2 Parent Closing Conditions. The obligation of Parent to issue, sell and
deliver the Offered Securities to be sold by it at the Closing is subject to the
satisfaction or waiver, prior to or at the Closing, of the following conditions:

 

24



--------------------------------------------------------------------------------

 

(a) The representations and warranties of each Purchaser in this Agreement shall
be true and correct in all material respects (except for such representations
and warranties that are qualified as to materiality, which shall be true and
correct in all respects) when made and as if made at the Closing Date, except to
the extent the representation or warranty is limited by its terms to another
date.

 

(b) Each Purchaser shall have performed and complied in all material respects
with all covenants in this Agreement required to be complied with on or prior to
the Closing Date.

 

(c) Parent and each Existing Guarantor shall have received all authorizations,
consents, approvals, licenses, franchises, permits, and certificates by or of
all Governmental Authorities in each case, necessary for the issuance of the
Offered Securities, and the execution and delivery of the Financing Documents
and all of them shall be in full force and effect on the Closing Date.

 

(d) No preliminary or permanent injunction or other order issued by any
Governmental Authority, nor any statute, rule, regulation, decree or executive
order promulgated or enacted by any Governmental Authority, which declares the
Financing Documents invalid or unenforceable in any respect or which prevents
the consummation of the transactions contemplated hereby or thereby, shall be in
effect.

 

(e) Parent and each Existing Guarantor shall have received all authorizations,
consents, approvals, licenses, franchises, permits, and certificates by or of
all Governmental Authorities in each case, necessary for the issuance of the
Offered Securities, and the execution and delivery of the Financing Documents
and all of them shall be in full force and effect on the Closing Date.

 

(f) The transactions contemplated by the Combination Agreement shall have been
consummated in accordance with the terms of the Combination Agreement.

 

8. Events of Default.

 

(a) If any one or more of the following conditions or events or any event of
default under the Credit Agreement (each, an “Event of Default”) shall occur:

 

(i) Failure by Opco to pay (A) when due any installment of principal of any
Loan, whether at stated maturity, by acceleration, by notice of voluntary
prepayment, by mandatory prepayment or otherwise; or (B) any interest on any
Loan or any fee or any other amount due under any of the Credit Documents within
five days after the date due; or

 

(ii) Failure by Parent to (A) pay when due the principal of the Notes, whether
at stated maturity, by acceleration, by voluntary prepayment or otherwise; (B)
make, when due, a Change in Control Offer or to pay the offered price in such
Change in Control Offer; or (C) pay when due any interest on any Note or any fee
or any other amount due under any of the Financing Documents within five days
after the date due; or

 

25



--------------------------------------------------------------------------------

 

(iii) (A) Failure of Parent or any Existing Guarantor to pay when due any
principal of or interest on or any other amount payable in respect of one or
more items of Indebtedness (other than Indebtedness referred to in Section
8(a)(i) or (ii)) in an individual principal amount of $250,000 or more or with
an aggregate principal amount of $1.0 million or more, in each case beyond the
grace period, if any, provided therefor or (B) any breach or default by Parent
or any Existing Guarantor with respect to any other material term of one or more
items of Indebtedness in the individual or aggregate principal amounts referred
to in clause (A) above or any loan agreement, mortgage, indenture or other
agreement relating to such item(s) of Indebtedness; or (C) breach or default by
any Parent or any Existing Guarantor with respect to any other term of Permitted
Equipment Financing or Permitted Unsecured Debt, in each case beyond the grace
period, if any, provided therefor, if the effect of such breach or default is to
cause, or to permit the holder or holders of that Indebtedness (or a trustee on
behalf of such holder or holders), to cause, that Indebtedness to become or be
declared due and payable (or redeemable) prior to its stated maturity or the
stated maturity of any underlying obligation, as the case may be; or

 

(iv) Any representation, warranty, certification or other statement made or
deemed made by any Credit Party in any Credit Document or any Financing Document
or in any statement or certificate at any time given by any Credit Party or any
of its Subsidiaries in writing pursuant to any Credit Document or Financing
Document or in connection with any Credit Document shall be false in any
material respect as of the date made or deemed made; or

 

(v) Failure of any Credit Party to perform or comply with any term or condition
contained in Section 2.4, 5.1(h), 5.2 or 6 of the Credit Agreement; or failure
to comply with any material term or condition governing insurance of Parent
required pursuant to Section 5.5 for a period of fifteen days from the time of
receipt of notice under the applicable insurance agreement; or

 

(vi) If Parent or any Guarantor shall default in the performance of or
compliance with any term contained herein or any of the other Financing
Documents, other than any such term referred to in any other subsection of this
Section 8(a), and such default shall not have been remedied or waived within ten
days after the earlier of (A) an officer of Parent or any such Guarantor
becoming aware of such default or (B) receipt by Parent or Opco of notice from
any Holder of such default; or

 

(vii) If a Credit Party shall default in the performance of or compliance with
any term contained in the Credit Agreement, and such default shall not have been
remedied or waived within ten days after the earlier of (A) an officer of
Parent, any Guarantor, or any Credit Party becoming aware of such default or (B)
receipt by Parent, Opco or any Credit Party of notice from the Administrative
Agent or any Lender of such default; or

 

(viii) (A) A court of competent jurisdiction shall enter a decree or order for
relief in respect of Parent or any of its Restricted Subsidiaries in an
involuntary case under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or

 

26



--------------------------------------------------------------------------------

 

similar law now or hereafter in effect, which decree or order is not stayed; or
any other similar relief shall be granted under any applicable federal or state
law; or (B) an involuntary case shall be commenced against Parent or any of its
Restricted Subsidiaries under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect; or a decree or
order of a court having jurisdiction in the premises for the appointment of a
receiver, liquidator, sequestrator, trustee, custodian or other officer having
similar powers over Parent or any of its Restricted Subsidiaries, or over all or
a substantial part of its property, shall have been entered; or there shall have
occurred the involuntary appointment of an interim receiver, trustee or other
custodian of Parent or any of its Restricted Subsidiaries for all or a
substantial part of its property; or a warrant of attachment, execution or
similar process shall have been issued against any substantial part of the
property of Parent or any of its Restricted Subsidiaries, and any such event
described in this clause (B) shall continue for sixty days without having been
dismissed, bonded or discharged; or

 

(ix) (A) Parent or any of its Restricted Subsidiaries shall have an order for
relief entered with respect to it or shall commence a voluntary case under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency or similar
law now or hereafter in effect, or shall consent to the entry of an order for
relief in an involuntary case, or to the conversion of an involuntary case to a
voluntary case, under any such law, or shall consent to the appointment of or
taking possession by a receiver, trustee or other custodian for all or a
substantial part of its property; or Parent or any of its Restricted
Subsidiaries shall make any assignment for the benefit of creditors; or (B)
Parent or any of its Restricted Subsidiaries shall be unable, or shall fail
generally, or shall admit in writing its inability, to pay its debts as such
debts become due; or the board of directors (or similar governing body) of
Parent or any of its Restricted Subsidiaries (or any committee thereof) shall
adopt any resolution or otherwise authorize any action to approve any of the
actions referred to herein or in Section 8(a)(viii); or

 

(x) Any money judgment, writ or warrant of attachment or similar process
involving (A) in any individual case an amount in excess of $250,000 or (B) in
the aggregate at any time an amount in excess of $1.0 million (in either case to
the extent not adequately covered by insurance as to which a solvent and
unaffiliated insurance company has acknowledged coverage) shall be entered or
filed against Parent or any of its Restricted Subsidiaries or any of their
respective assets and shall remain undischarged, unvacated, unbonded or unstayed
for a period of sixty days (or in any event later than five days prior to the
date of any proposed sale thereunder); or

 

(xi) Any order, judgment or decree shall be entered against Parent or any
Guarantor decreeing the dissolution or split up Parent or any such Guarantor and
such order shall remain undischarged or unstayed for a period in excess of
thirty days; or

 

(xii) There shall occur one or more ERISA Events which individually or in the
aggregate results in or might reasonably be expected to result in liability of
Parent, any of its Restricted Subsidiaries or any of their respective ERISA
affiliates in excess of $1.5 million during the term hereof; or there shall
exist an amount of unfunded benefit liabilities (as defined in Section
4001(a)(18) of ERISA), individually or in the aggregate for all Pension Plans
(excluding for purposes of such computation any Pension Plans with respect to
which assets exceed benefit liabilities), which exceeds $500,000; or

 

27



--------------------------------------------------------------------------------

 

(xiii) At any time after the execution and delivery thereof, (A) any Guaranty
for any reason, other than the satisfaction in full of all Financing Obligations
in accordance with the term hereof, shall cease to be in full force and effect
(other than in accordance with its terms) or shall be declared to be null and
void or any Guarantor shall repudiate its obligations thereunder, (B) this
Agreement or any Collateral Document ceases to be in full force and effect
(other than by reason of a release of Collateral in accordance with the terms
hereof or thereof or the satisfaction in full of the Obligations in accordance
with the terms hereof) or shall be declared null and void, or Collateral Agent
shall not have or shall cease to have a valid and perfected Lien in favor of the
Holders in any Collateral (other than by reason of a release of Collateral in
accordance with the terms hereof or thereof or willful misconduct or the part of
the Collateral Agent) purported to be covered by the Collateral Documents with
the priority required by the relevant Collateral Document, or (C) Parent or any
Guarantor shall contest the validity or enforceability of any Credit Document or
Financing Document in writing or deny in writing that it has any further
liability, including with respect to future advances by Lenders, under any
Credit Document to which it is a party; or

 

(xiv) Parent or any Restricted Subsidiary is in default on any obligation to
make base rental payments under at least one lease with respect to either (A)
each of any three Leasehold Properties which are Permitted IBX Facilities or (B)
any Leasehold Properties which are designated as “San Jose IBX” and “Secaucus
IBX”, respectively, on Schedule 1.1(a) to the Credit Agreement; or

 

(xv) Parent or any of its Subsidiaries incurs, permits or suffers to exist any
Lien on the Asian Assets, other than Liens of the type described in by Sections
6.2(b), 6.2(c), 6.2(d), 6.2(e), 6.2(f), 6.2(g), 6.2(h), 6.2(i), 6.2(j), 6.2(k),
6.2(n), 6.2(o), 6.2(p) and 6.2(r) of the Credit Agreement, and Liens pursuant to
the A-1 Security Agreements,

 

then, (1) upon the occurrence of any Event of Default described in Section
8(a)(viii) or 8(a)(ix), automatically, and (2) upon the occurrence of any other
Event of Default, at the request of (or with the consent of) the Requisite
Holders upon notice to Parent by such Requisite Holders, (A) each of the
following shall immediately become due and payable, in each case without
presentment, demand, protest or other requirements of any kind, all of which are
hereby expressly waived by Parent and each Guarantor: (i) the unpaid principal
amount of and accrued interest on the Notes, and (ii) all other Obligations; (B)
Requisite Holders may cause the Collateral Agent to enforce any and all Liens
and security interests created pursuant to the Collateral Documents; and (C)
Requisite Holders may exercise all other remedies available under Applicable Law
(or under the Financing Documents).

 

(b) If an Event of Default in the Credit Agreement corresponding to an Event of
Default in this Section 8 (which shall not include Events of Default specified
under Section 8(a)(ii), 8(a)(vi), or 8(a)(xv)) shall be amended, modified or
superseded, or compliance therewith shall be waived, as provided in the Credit
Agreement (other than an Event of Default

 

28



--------------------------------------------------------------------------------

 

with respect to the payment of the Notes), (i) such amendment, modification,
superseding or waiver shall also be automatically effective with respect to the
corresponding Event of Default in this Agreement without any action of Parent or
any Holder and (ii) Parent shall provide notice to each Holder of such action
(together with a copy of any instrument effecting such amendment, modification
or waiver) with respect to such Event of Default. If requested by Parent, the
Holders shall promptly execute an instrument evidencing such amendment,
modification or waiver.

 

9. Terms of the Notes.

 

9.1 Registration; Exchange; Substitution of Notes.

 

(a) Parent shall keep at its principal executive office a register for the
registration and transfers of Notes. The name and address of each holder of one
or more Notes, each transfer thereof and the name and address of the transferee
of one or more Notes shall be registered in such register. Prior to due
presentment for registration of transfer, the Person in whose name any Note
shall be registered shall be deemed and treated as the owner and Holder thereof
for all purposes of this Agreement. Parent shall not be affected by any notice
or knowledge to the contrary. Parent shall give to any holder of a Note that is
an institutional investor promptly after receipt of a request, a complete and
correct copy of the names and addresses of all registered Holders.

 

(b) Upon surrender of any Note at the principal executive office of Parent for
registration of transfer or exchange (and in the case of a surrender for
registration of transfer, duly indorsed or accompanied by a written instrument
of transfer duly authorized by the Holder or such Holder’s attorney duly
authorized in writing and accompanied by the address for notices of each
transferee of Note or part thereof), Parent shall execute and deliver, at
Parent’s expense (except as provided below), one or more new Notes (as requested
by the transferor) in exchange therefor, in an aggregate principal amount equal
to the unpaid principal amount of the surrendered Note. Each such new Note shall
be payable to such Person as the transferor shall request. Each such new Note
shall be dated and bear interest from the date to which interest shall have been
paid on the surrendered Note or dated the date of the surrendered Note if no
interest shall have been paid thereon. Parent may require payment of a sum
sufficient to cover any stamp tax or governmental charge imposed in respect of
any such transfer of Notes. Notes shall not be transferred in denominations of
less than $1,000,000; provided, that if necessary to enable the registration of
transfer by a Holder of its entire remaining holdings of Notes, one Note may be
in a denomination of less than $1,000,000. Any transferee, by its acceptance of
a Note registered in its name (or the name of its nominee), shall be deemed to
have made the representation in Section 4.2.

 

(c) Upon receipt by Parent of evidence reasonably satisfactory to it of the
ownership of and the loss, theft, destruction or mutilation of any Note (which
evidence shall be, in the case of an institutional investor, notice from such
institutional investor of such ownership and such loss, theft, destruction or
mutilation), and (i) in the case of loss, theft or destruction, of indemnity
reasonably satisfactory to Parent (provided that if such Holder is, or is
nominee for, an institutional investor, such Person’s own unsecured agreement of
indemnity shall be deemed to be satisfactory), or (ii) in the case of
mutilation, upon surrender and

 

29



--------------------------------------------------------------------------------

 

cancellation thereof, Parent, at its own expense, shall execute and deliver, in
lieu thereof, a new Note, dated and bearing interest from the date to which
interest shall have been paid on such lost, stolen, destroyed or mutilated Note
or dated the date of such lost, stolen, destroyed or mutilated Note if no
interest shall have been paid thereon.

 

9.2 Cash Payments on Notes.

 

(a) Subject to Section 9.2(b), payments of principal and Change in Control Price
becoming due and payable on the Notes shall be made in The City of New York from
a bank account of Parent located in such jurisdiction. Parent, may at any time,
by notice to each Holder, change the place of payment of such Notes so long as
such place of payment shall be either the principal office of Parent in The City
of New York or an office of a bank or trust company in such jurisdiction.

 

(b) Notwithstanding Section 9.2(a), Parent shall pay all sums becoming due in
cash on each Note for principal or Change in Control Price becoming due on a
Note by the method and at the address specified for such purpose on a
Purchaser’s signature page to this Agreement, or by such other method or at such
other address as a Holder shall from time to time provide in writing to Parent
for such purpose, without the presentation or surrender of such Note or the
making of any notation thereon, except that upon the written request of Parent
concurrently with or reasonably promptly after payment of any Note, the Holder
shall surrender such Note for cancellation, reasonably promptly after such
request, to Parent at its principal executive offices. Prior to any sale or
other disposition of any Note by any Holder, the Holder shall either indorse on
the Note the principal on such Note and the last date to which interest has been
paid on such Note or surrender such Note to Parent in exchange for a new Note or
Notes pursuant to Section 9.1.

 

9.3 Acquisition of Notes.

 

(a) Neither Parent nor any of its Subsidiaries shall purchase or otherwise
acquire any Note except pursuant to an offer made pro rata and on the same terms
to all Holders of Notes. If Parent or any of its Subsidiaries acquires any
Notes, such Notes shall be cancelled and shall not be reissued, and no Note
shall be issued in substitution of such Note.

 

(b) Parent shall not have the right to prepay any Note prior to the Maturity
Date.

 

9.4 Conversion at Option of Holder. Each Holder of A-1 Notes or A-2 Notes, if
any, shall have the right, at its option, at any time, and from time to time,
after the Closing Date to convert, subject to the terms and provisions of this
Section 9.4, as follows:

 

(a) any or all of such Holder’s A-1 Notes may be converted into such number of
fully-paid and nonassessable shares of Conversion Preferred Stock as is equal to
the quotient of (x) the principal amount of such Note together with accrued and
unpaid interest on such Note to and including the Conversion Date divided by (y)
the product of (i) the Conversion Price in effect at the close of business on
the Conversion Date and (ii) the number of shares of Common Stock into which one
share of Conversion Preferred Stock may be converted (using the then applicable
conversion price and ignoring any restrictions on such convertibility) pursuant

 

 

30



--------------------------------------------------------------------------------

the Certificate of Designation (the “A-1 Conversion Rate”); provided, however,
that the A-1 Notes shall convert into shares of Common Stock at the A-2
Conversion Rate if, (i) the A-1 Holders so elect, or (ii) at the time of
conversion, any shares of Conversion Preferred Stock have been converted to
Common Stock pursuant to the conversion provisions contained in Section 5(a)(ii)
or 5(b)(ii) of the Certificate of Designation;

 

(b) any and all of such Holder’s A-2 Notes, if any, may be converted into such
number of fully-paid and nonassessable shares of Common Stock, as is equal, to
the quotient of (x) the principal amount of such Note together with accrued and
unpaid interest on such Note to and including the Conversion Date divided by (y)
the Conversion Price in effect at the close of business on the Conversion Date
(the “A-2 Conversion Rate”);

 

(c) the conversion right of a Holder shall be exercised by the Holder by the
surrender of the Notes to be converted to Parent at any time during usual
business hours at Parent’s principal place of business, accompanied by written
notice that the Holder elects to convert all or a portion of the Notes
represented by such certificate and specifying the name or names (with address)
in which a certificate or certificates for shares of Conversion Preferred Stock
or Common Stock, as the case may be, are to be issued and (if so required by
Parent) by a written instrument or instruments of transfer in form reasonably
satisfactory to Parent duly executed by the Holder or its duly authorized
attorney and transfer tax stamps or funds therefor, if required pursuant to
Section 9.1(b). Immediately prior to the close of business on the Conversion
Date, each converting Holder shall be deemed to be the holder of record of the
shares of Conversion Preferred Stock or Common Stock, as applicable, issuable
upon conversion of such Holder’s Notes, notwithstanding that the share register
of Parent shall then be closed or that certificates representing such Common
Stock shall not then be actually delivered to such Person. Immediately prior to
the close of business on a Conversion Date, all rights with respect to the Notes
so converted, including the rights, if any, to receive notices, shall terminate,
except only the rights of Holders thereof to (i) receive certificates for the
number of shares of Conversion Preferred Stock or Common Stock, as the case may
be, into which such shares of Notes have been converted; and (ii) exercise the
rights to which they are entitled as holders of Conversion Preferred Stock or
Common Stock, as the case may be; and

 

(d) no fractional shares of Common Stock or Conversion Preferred Stock shall be
issued upon the conversion of any A-1 Note or A-2 Note, or portion thereof, and
the aggregate number of shares of Common Stock or Conversion Preferred Stock to
be issued to a particular Holder shall be rounded down to the nearest whole
share of Common Stock or Conversion Preferred Stock, as the case may be, and
Parent shall pay in cash the Current Market Value of any fractional shares of
the time when entitlement to receive such fractions is determined. Whether or
not fractional shares of Common Stock or Conversion Preferred Stock would be
issuable upon such conversion shall be determined on the basis of the total
number of shares of Common Stock or Conversion Preferred Stock issuable to such
Holder upon such conversion.

 

9.5 Conversion at the Option of Parent

 

(a) Upon the occurrence of any Trading Period after the Second Anniversary,
Parent shall have the right to convert up to 95% of the original principal
amount of

 

31



--------------------------------------------------------------------------------

 

each of the A-1 Notes and the A-2 Notes, if any, and upon the occurrence of any
Trading Period after the Third Anniversary, Parent shall have the right to
convert all of the remaining principal amount of each of the A-1 Notes and the
A-2 Notes, if any (each an “Optional Conversion”), at the Conversion Price plus
accrued and unpaid interest

 

(b) If Parent shall have the right to convert Notes pursuant to Section 9.5(a),
Parent shall not exercise such right unless (i) Parent has complied with Section
2.4 of the Registration Rights Agreement, (ii) if less than all of the Notes are
to be converted, such conversion shall be done pro rata among the A-1 Notes and
the A-2 Notes, if any, based on the aggregate outstanding principal amount
thereof on the Forced Conversion Date and (iii) Parent notifies each Holder,
within two Trading Days, of the completion of any Trading Period for which it
elects to effect an Optional Conversion. If Parent fails to comply with the
requirements of this Section 9.5(b) in connection with an Optional Conversion,
Parent shall loose the right to such Optional Conversion for the instant Trading
Period and shall not be able to exercise its right to effect a redemption until
the next occurrence of a Trading Period (commencing no earlier than thirty days
before the day immediately following completion of the preceding Trading
Period).

 

(c) If Parent desires to exercise its conversion right pursuant to this Section
9.5, the Notes shall be converted into such number of fully paid and
nonassessable shares of Conversion Preferred Stock or Common Stock, as the case
may be, at the A-1 Conversion Rate and the A-2 Conversion Rate, as applicable;
provided that the A-1 Notes shall convert into Common Stock at the A-2
Conversion Rate, if, at the time of conversion, any shares of Conversion
Preferred Stock have been converted into Common Stock pursuant to the conversion
provisions contained in Section 5(a)(ii) or 5(b)(ii) of the Certificate of
Designation. Such conversion shall be effective immediately prior to the close
of business on the Forced Conversion Date without any action by any Holder.
Immediately prior to the close of business on the Forced Conversion Date, each
Holder of Notes as of the close of business on such date shall be deemed to be
the holder of record of the shares of Conversion Preferred Stock or Common
Stock, as the case may be, issuable upon conversion of such Holder’s Notes,
notwithstanding that the share register of Parent shall then be closed or that
certificates representing such shares of Conversion Preferred Stock or Common
Stock, as the case may be, shall not then be actually delivered to such Person.
At the close of business on the Forced Conversion Date, all rights with respect
to the Notes so converted, including the rights, if any, to receive notices,
shall terminate, except only the rights of Holders thereof to (i) receive
certificates for the number of shares of Conversion Preferred Stock or Common
Stock, as the case may be, into which such shares of Notes have been converted;
and (ii) exercise the rights to which they are entitled as holders of Conversion
Preferred Stock or Common Stock, as the case may be. No former Holder shall be
entitled to receive certificates representing shares of Conversion Preferred
Stock or Common Stock, as the case may be, issued pursuant to this Section 9.5,
unless and until such former Holder surrenders the converted Notes to Parent at
its principal executive office. Promptly following surrender of such converted
Notes, Parent shall issue certificates representing the shares of Conversion
Preferred Stock or Common Stock, as the case may be, into which such surrendered
Note was converted registered in the name of the former Holder of such Note or
such other Person as such former Holder shall specify, so long as such former
Holder has complied with the transfer procedures set forth in Section 9.1(b).

 

32



--------------------------------------------------------------------------------

 

9.6 Conversion Price. The Conversion Price is subject to adjustment from time to
time as provided in this Section 9.6.

 

(a) Adjustment for Change in Capital Stock:

 

(i) If, after the date hereof, Parent:

 

  (A)   pays a dividend or makes a distribution on its Common Stock in shares of
any of its Common Stock or Warrants, rights or options exercisable for its
Common Stock, other than a dividend or distribution of the type described in
Section 9.6(i);

 

  (B)   pays a dividend or makes a distribution on its Common Stock in shares of
any of its Capital Stock, other than Common Stock or rights, warrants or options
exercisable for its Common Stock and other than a dividend or distribution of
the type of described in Section 9.6(i); or

 

  (C)   subdivides any of its outstanding shares of Common Stock into a greater
number of shares; or

 

  (D)   combines any of its outstanding shares of Common Stock into a smaller
number of shares; or

 

  (E)   issues by reclassification of any of its Common Stock any shares of any
of its Capital Stock;

 

then the Conversion Price in effect immediately prior to such action shall be
adjusted so that the Holder of Note thereafter exercised may receive the number
of shares of Capital Stock of Parent which such Holder would have owned
immediately following such action if such Holder had converted such Note (and
any Conversion Preferred Stock issuable upon such conversion, if applicable)
immediately prior to such action or immediately prior to the record date
applicable thereto, if any (regardless of whether the Notes or Preferred Stock
are then convertible).

 

(ii) The adjustment shall become effective immediately after the record date in
the case of a dividend or distribution and immediately after the effective date
in the case of a subdivision, combination or reclassification. If such dividend
or distribution is not so paid or made or such subdivision, combination or
reclassification is not effected, the Conversion Price shall again be adjusted
to be the Conversion Price which would then be in effect if such record date or
effective date had not been so fixed.

 

(iii) If after an adjustment a Holder upon conversion of a Note may receive
shares of two or more classes of Capital Stock of Parent, the Conversion Price
shall thereafter be subject to adjustment upon the occurrence of an action taken
with respect to any such class of Capital Stock as is contemplated by this
Section 9.6(a) with

 

33



--------------------------------------------------------------------------------

respect to the Common Stock, on terms comparable to those applicable to Common
Stock in this Section 9.6.

 

(b) Adjustment for Sale of Common Stock Below Conversion Price:

 

(i) If, after the date hereof, Parent grants or sells any Common Stock or any
securities convertible into or exchangeable or exercisable for any Common Stock
at a price below the then applicable Conversion Price (a “Dilutive Issuance”)
other than:

 

  (A)   securities issued pursuant to an equity incentive plan of Parent to
Parent’s or its Subsidiaries’ employees, directors, or other individuals who
provide services to Parent or its Subsidiaries, as approved by Parent’s board of
directors;

 

  (B)   securities issued by Parent in connection with a bona fide business
acquisition by Parent approved by Parent’s board of directors;

 

  (C)   securities issued or issuable pursuant to strategic transactions with
Parent’s customers entered into by Parent for primarily non-equity financing
purposes approved by Parent’s board of directors;

 

  (D)   securities issued in connection with Parent’s repurchase of the Senior
Notes;

 

  (E)   Common Stock issued pursuant to the conversion or exercise of
convertible or exercisable securities outstanding on the date of this Agreement;

 

  (F)   Common Stock issued or issuable upon (i) conversion of the Notes to
Conversion Preferred Stock or Common Stock, (ii) exercise of Warrants for shares
of Common Stock or Conversion Preferred Stock (including the Change in Control
Warrants) or (iii) conversion of Series A Preferred to Common Stock; or

 

  (G)   Common Stock issued or issuable in connection with the Merger or the
Stock Purchase (each an “Excluded Conversion Adjustment”),

 

the Conversion Price shall be adjusted in accordance with the formula:

 

       

CP’ =

       

CP(CS+(AC/CP))

CS+AS

   

--------------------------------------------------------------------------------

   

 

CP’ = The adjusted Conversion Price;

 

34



--------------------------------------------------------------------------------

 

CP = The Conversion Price prior to the Dilutive Issuance;

 

AC= Aggregate consideration paid for the securities issued in the Dilutive
Issuance;

 

AS = Number of shares of securities (on as-converted basis) issued in the
Dilutive Issuance.

 

CS = Common Stock outstanding immediately prior to the Dilutive Issuance
(“Common Stock Outstanding”) shall mean and include the following: (1)
outstanding Common Stock, (2) Common Stock issuable upon conversion of all
outstanding Preferred Stock, (3) Common Stock issuable, assuming a net exercise,
upon exercise of all stock options outstanding on the Closing Date with an
exercise price equal to or less than $2.00 per share, (4) Common Stock issuable
upon exercise of options issued after the Closing Date for which the exercise
price equals or exceeds the Current Market Value of the Common Stock on the date
of issuance of such options, (5) Common Stock issuable, assuming a net exercise,
upon exercise (and, in the case of warrants to purchase Preferred Stock,
conversion) of all warrants outstanding (or issuable pursuant to this Agreement)
on the Closing Date with a strike price per share equal to or less than $2.00
per share, and (6) Common Stock issuable upon exercise of warrants issued after
the Closing Date for which the exercise price equals or exceeds the Current
Market Value of the Common Stock on the date of issuance of such warrants.
Notwithstanding the foregoing, Common Stock Outstanding shall exclude Warrant
Shares and shares of Conversion Preferred Stock or Common Stock issuable upon
conversion of the Notes. Shares described in (1) through (6) above shall be
included whether vested or unvested, whether contingent or non-contingent and
whether exercisable or not yet exercisable); and

 

(ii) The adjustment shall become effective immediately after the Dilutive
Issuance.

 

(iii) In the case of the issuance of a Dilutive Issuance for cash, the
consideration shall be deemed to be the amount of cash paid therefor before
deducting any reasonable discounts, commissions or other expenses allowed, paid
or incurred by Parent for any underwriting or otherwise in connection with the
issuance and sale thereof.

 

(iv) In the case of a Dilutive Issuance for a consideration in whole or in part
other than cash, the consideration other than cash shall be deemed to be the
fair market value thereof as determined in good faith by the Board of Directors
irrespective of any accounting treatment.

 

(v) In the case of the issuance of options to purchase or rights to subscribe
for Common Stock, securities by their terms convertible into or exchangeable for
Common Stock or options to purchase or rights to subscribe for such convertible
or exchangeable securities, the following provisions shall apply for purposes of
determining the number of shares of Additional Stock issued and the
consideration paid therefore:

 

  (A)   The aggregate maximum number of shares of Common Stock deliverable upon
exercise (assuming the satisfaction of any conditions to exercisability,
including without

 

35



--------------------------------------------------------------------------------

 

         limitation, the passage of time, but without taking into account
potential antidilution adjustments) of such options to purchase or rights to
subscribe for Common Stock shall be deemed to have been issued at the time such
options or rights were issued and for a consideration equal to the consideration
(determined in the manner provided in Sections 9.6(b)(iii) and 9.6(b)(iv)), if
any, received by Parent upon the issuance of such options or rights plus the
minimum exercise price provided in such options or rights (without taking into
account potential anti-dilution adjustments) for the Common Stock covered
thereby.

 

  (B)   The aggregate maximum number of shares of Common Stock deliverable upon
conversion of, or in exchange (assuming the satisfaction of any conditions to
convertibility or exchangeability, including, without limitation, the passage of
time, but without taking into account potential antidilution adjustments) for,
any such convertible or exchangeable securities or upon the exercise of options
to purchase or rights to subscribe for such convertible or exchangeable
securities and subsequent conversion or exchange thereof shall be deemed to have
been issued at the time such securities were issued or such options or rights
were issued and for a consideration equal to the consideration, if any, received
by this corporation for any such securities and related options or rights
(excluding any cash received on account of accrued interest or accrued
dividends), plus the minimum additional consideration, if any, to be received by
Parent (without taking into account potential antidilution adjustments) upon the
conversion or exchange of such securities or the exercise of any related options
or rights (the consideration in each case to be determined in the manner
provided in Sections 9.6(b)(i) and 9.6(b)(v)).

 

  (C)   In the event of any change in the number of shares of Common Stock
deliverable or in the consideration payable to this corporation upon exercise of
such options or rights or upon conversion of or in exchange for such convertible
or exchangeable securities, the Conversion Price, to the extent in any way
affected by or computed using such options, rights or securities, shall be
recomputed to reflect such change, but no further adjustment shall be made for
the actual issuance of Common Stock or any payment of such consideration upon
the exercise of any such options or rights or the conversion or exchange of such
securities.

 

36



--------------------------------------------------------------------------------

 

  (D)   Upon the expiration of any such options or rights, the termination of
any such rights to convert or exchange or the expiration of any options or
rights related to such convertible or exchangeable securities, the Conversion
Price, to the extent in any way affected by or computed using such options,
rights or securities or options or rights related to such securities, shall be
recomputed to reflect the issuance of only the number of shares of Common Stock
(and convertible or exchangeable securities that remain in effect) actually
issued upon the exercise of such options or rights, upon the conversion or
exchange of such securities or upon the exercise of the options or rights
related to such securities.

 

  (E)   The number of shares deemed issued and the consideration deemed paid
therefor in the Dilutive Issuance pursuant to Sections 9.6(b)(v)(A) and
9.6(b)(v)(B) shall be appropriately adjusted to reflect any change, termination
or expiration of the type described in either Section 9.6(b)(v)(C) or
9.6(b)(v)(D).

 

(iv) No adjustment shall be made under this Section 9.6(b) for any adjustment
which is the subject of Section 9.6(a).

 

(c) Whenever the Conversion Price is adjusted, Parent shall promptly mail to
Holders of Notes then outstanding at the addresses appearing on the Notes
register maintained pursuant to Section 9.1(a) a notice of the adjustment.
Parent shall obtain a certificate from Parent’s independent public accountants
briefly stating the facts requiring the adjustment and the manner of computing
it. The certificate shall be conclusive evidence that the adjustment is correct.

 

(d) If Parent consummates a Fundamental Transaction, as a condition to
consummating any such transaction the Person formed by or surviving any such
consolidation or merger if other than Parent or the Person to whom such transfer
has been made (the “Surviving Person”) shall assume the obligations under the
Notes and issue to each Holder an assumption agreement. The assumption agreement
shall provide (i) that the holder of a Note then outstanding may convert it for
the kind and amount of securities, cash or other assets which such holder would
have received immediately after the Fundamental Transaction if such holder had
converted such Note immediately before the effective date of the transaction,
assuming (to the extent applicable) that such holder (A) was not a constituent
Person or an affiliate of a constituent Person to such transaction, (B) made no
election with respect thereto, and (C) was treated alike with the plurality of
non-electing holders, and (ii) that the Surviving Person shall succeed to and be
substituted to every obligation of Parent in respect of this Agreement and the
Notes. The assumption agreement shall provide for adjustments which shall be as
nearly equivalent as may be practicable to the adjustments provided for in this
Section 9.6. The Surviving Person shall mail to Holders at the addresses
appearing on the Notes register

 

37



--------------------------------------------------------------------------------

 

maintained pursuant to Section 9.1(a) a notice briefly describing the assumption
agreement. If the issuer of securities deliverable upon exercise of Notes is an
affiliate of the Surviving Person, that issuer shall join in such agreement.

 

(e) Parent shall at all times reserve and keep available, free from preemptive
rights, out of its authorized but unissued Conversion Preferred Stock and Common
Stock, as applicable, or shares of Conversion Preferred Stock or Common Stock
held in the treasury of Parent, for the purpose of effecting the conversion of
the Notes, the full number of shares of Conversion Preferred Stock and Common
Stock, as applicable, then deliverable upon the conversion of all Notes then
outstanding, and the shares so deliverable shall be fully paid and nonassessable
and free from all Liens.

 

(f) After an adjustment to the Conversion Price under this Section 9.6, any
subsequent event requiring an adjustment under this Section 9.6 shall cause an
adjustment to the Conversion Price as so adjusted.

 

(g) No Adjustment in the Conversion Price need be made unless the adjustment
would require an increase or decrease of at least 1% in the Conversion Price.
Any adjustments that are not made shall be carried forward and taken into
account in any subsequent adjustments. All adjustments to the Conversion Price
calculated under this Section 9.6 shall be made to the nearest 1/1,000th of a
share.

 

(h) Parent shall not be required to issue fractional shares upon conversion of
the Notes or distribute share certificates that evidence fractional shares. In
lieu of fractional shares, there shall be paid to the former Holders an amount
in cash equal to the same fraction of the Current Market Value, per share on the
Business Day preceding the Conversion Date or Forced Conversion Date, as
applicable. Such payments shall be made by check. If any Holder surrenders for
conversion more than one Note, the number of shares deliverable to such holder
may, at the option of Parent, be computed on the basis of the aggregate amount
of all the Notes exercised by such Holder.

 

(i) If at any time Parent grants, issues or sells options, convertible
securities, or rights to purchase stock, warrants or other securities pro rata
to the record holders of any Common Stock (“Distribution Rights”) or, without
duplication, makes any dividend or otherwise makes any distribution, including,
subject to applicable law, pursuant to any plan of liquidation (“Distribution”)
on the Common Stock, then Parent shall grant, issue, sell or make to each Holder
of Notes then outstanding, the aggregate Distribution Rights or Distribution, as
the case may be, which such holder would have acquired if such holder had held
the maximum number of shares acquirable upon complete conversion of such
Holder’s Notes (regardless of whether the Notes are then exercisable)
immediately before the record date for the grant, issuance or sale of such
Distribution Rights or Distribution, as the case may be, or, if there is no such
record date, the date as of which the record holders of Common Stock are to be
determined for the grant, issue or sale of such Distribution Rights or
Distribution, as the case may be.

 

38



--------------------------------------------------------------------------------

9.7 Change in Control

 

(a) If a Change in Control occurs, each Holder shall have the right, at such
Holder’s option, subject to the terms and conditions of this Agreement, to
require Parent to repurchase all or any part of such Holder’s Notes at a cash
price (the “Change in Control Payment”) equal to the principal amount of such
Note, plus accrued and unpaid interest, if any, to and including the date the
Notes tendered are purchased and paid for in accordance with this Section 9.7
(the “Change in Control Payment Date”).

 

(b) If a Change in Control occurs, Parent shall be required to commence an offer
to purchase Securities (a “Change in Control Offer”), as follows:

 

  (i) the Change in Control Offer shall commence within ten Business Days
following the Change in Control date;

 

  (ii) the Change in Control Offer shall remain open for at least twenty
Business Days, except to the extent that a longer period is required by
applicable law, but in any case not more than ninety Business Days after the
occurrence of the Change in Control (or not more than 120 days of the Change in
Control if, during any such extension beyond ninety days following the Change in
Control, Parent is diligently pursuing all commercially reasonable steps to
consummate the Change in Control Offer as promptly as practicable); and

 

(iii) on or before the commencement of any Change in Control Offer, Parent shall
send a notice to each of the Holders which shall (to the extent consistent with
this Agreement) govern the terms of the Change in Control Offer and shall state:

 

  (A)   that the Change in Control Offer is being made pursuant to such notice
and this Section 9.7 and that all Notes, or portions thereof, tendered shall be
accepted for payment;

 

  (B)   the amount of accrued and unpaid interest as of the then applicable
Change in Control Payment Date, the then applicable Change in Control Payment
Date and the Change in Control Put Date (as defined below);

 

  (C)   that any Note, or portion thereof, not tendered or accepted for payment
or converted by Parent shall continue to accrue interest;

 

  (D)   that, unless Parent defaults in depositing cash with the paying agent in
accordance with Section 9.7(d) or such payment is prevented, any Note, or
portion thereof, accepted for payment pursuant to the Change in Control Offer
shall cease to accrue interest after the Change in Control Payment Date;

 

  (E)   that Holders electing to have a Note, or portion thereof, purchased
pursuant to a Change in Control Offer shall be required to surrender the Note,
with the form entitled

 

39



--------------------------------------------------------------------------------

“Option of Holder to Elect to Have Notes Purchase” on the reverse of the Note
completed, to the paying agent (which may not be Parent or any affiliate of
Parent) at the address specified in the notice prior to the close of business on
the earlier of (a) the third Business Day prior to the Change in Control Payment
Date and (b) the third Business Day following the expiration of the Change in
Control Offer (such earlier date being the “Change in Control Put Date”);

 

  (F)   that Holders shall be entitled to withdraw their election, in whole or
in part, if the paying agent (which may not be Parent or any affiliate of
Parent) receives, prior to the time of payment of the Change of Control Payment
by the paying agent on the Change in Control Payment Date, a telegram, telex,
facsimile transmission or letter setting forth the name of the Holder, the
principal amount of the Notes such Holder is withdrawing and a statement that
such Holder is withdrawing his, her or its election to have such principal
amount of Notes purchased;

 

  (G)   that Holders whose Notes are purchased only in part shall be issued new
Notes equal in principal amount to the unpurchased portion of the Notes
surrendered; and

 

  (H)   a brief description of the events resulting in such Change in Control.

 

(c) Any such Change in Control Offer shall comply with all applicable provisions
of Federal and state laws, including those regulating tender offers, if
applicable, and any provisions of this Agreement which conflict with such laws
shall be deemed to be superseded by the provisions of such laws.

 

(d) On or before the Change in Control Payment Date, Parent shall (i) accept for
payment Notes or portions thereof properly tendered pursuant to the Change in
Control Offer on or before the Change in Control Put Date and (ii) deposit with
the paying agent cash sufficient to pay the Change in Control Payment (including
accrued and unpaid interest) for all Notes or portions thereof so tendered. The
paying agent shall on the Change in Control Payment Date mail to Holders of
Notes so accepted payment in an amount equal to the Change in Control Payment
for such Notes, and Parent shall promptly issue and mail or deliver to such
Holders a new Note equal in principal amount to any unpurchased portion of the
Note surrendered. Parent shall not have any obligation to accept for payment or
pay for any Notes tendered by a Holder after the Change in Control Put Date. Any
Note not so accepted shall be promptly mailed or delivered by Parent to the
Holder thereof.

 

9.8 Payment of Interest in Kind. Interest payments on the Notes may not be paid
in cash. Parent shall, on each interest payment date, issue and sell, to each
Holder, Notes identical on terms to the Notes held by such Holder (the “PIK
Notes”) in an aggregate principal

 

 

40



--------------------------------------------------------------------------------

 

amount equal to $1,000 times the next lowest integer to the quotient of (a) the
interest accrued and unpaid on all Notes owned by such Holder as of such
interest payment date divided by (b) $1,000. PIK Notes may be denominated in
aggregate principal amounts of less than $1,000. Each PIK Note shall be dated
such interest payment date and registered in the name of the Holder of the Note
with respect to which such PIK Note relates. Such PIK Note shall accrue
interest, payable in additional PIK Notes, from and after its date of issue.

 

9.9 Transfer Restrictions.

 

(a) During the period commencing on the Closing Date and ending on the 180th day
following the Closing Date (the “Transfer Restriction Period”), the Notes (or
any shares of Common Stock or Conversion Preferred Stock acquired upon
conversion of the Notes) shall not be Transferred.

 

(b) During the Transfer Restriction Period, the Warrants (or any shares of
Common Stock or Conversion Preferred Stock acquired upon exercise of the
Warrants) shall not be Transferable.

 

(c) After the expiration of the Transfer Restriction Period, each Purchaser
covenants that it shall not Transfer the Notes (or any shares of Common Stock or
Conversion Preferred Stock acquired upon conversion of the Notes) to any Person
except pursuant to an effective registration under the Securities Act or in a
transaction which, in the opinion of counsel reasonably satisfactory to Parent,
qualifies as an exempt transaction under the Securities Act and the rules and
regulations promulgated thereunder.

 

(d) The Notes and the certificates evidencing the shares of Conversion Preferred
Stock or Common Stock, as the case may be, issuable upon conversion of the Notes
shall bear the following legend reflecting the foregoing restrictions on the
transfer of such securities:

 

“THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY
STATE, AND MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
UNDER THE SECURITIES ACT OR IN A TRANSACTION WHICH, IN THE OPINION OF COUNSEL
REASONABLY SATISFACTORY TO EQUINIX, INC., QUALIFIES AS AN EXEMPT TRANSACTION
UNDER THE SECURITIES ACT AND THE RULES AND REGULATIONS PROMULGATED THEREUNDER.”

 

“THE SECURITIES EVIDENCED HEREBY MAY NOT BE TRANSFERRED (AS SUCH TERM IS DEFINED
IN THAT SECURITIES PURCHASE AGREEMENT, DATED AS OF OCTOBER 2, 2002 (THE
“PURCHASE AGREEMENT”), BY AND AMONG EQUINIX, INC., A DELAWARE

 

41



--------------------------------------------------------------------------------

 

CORPORATION (“PARENT”), THE GUARANTORS THERETO, AND THE PURCHASERS NAMED IN
SCHEDULE 1 AND SCHEDULE 2 THERETO)) DURING THE PERIOD BEGINNING ON THE CLOSING
DATE AND CONTINUING TO THE DATE THAT IS 180 DAYS FOLLOWING THE CLOSING DATE (AS
SUCH TERM IS DEFINED IN THE AGREEMENT), EXCEPT AS PERMITTED UNDER THE PURCHASE
AGREEMENT. A COPY OF THE AGREEMENT HAS BEEN FILED WITH THE SECRETARY OF PARENT
AND IS AVAILABLE UPON REQUEST.”

 

Parent shall remove the securities legend from the Notes and the certificates
evidencing such shares of Common Stock and Conversion Preferred Stock as
promptly as practicable following the registration of such securities under the
Securities Act or such earlier time as such securities are no longer subject to
restriction on transfer under the Securities Act. The Transfer Restriction
Period legend shall be removed at the request of a Holder following the lapse of
such restriction

 

(e) In addition, the shares of Conversion Preferred Stock or Common Stock
issuable upon conversion of the A-1 Notes shall bear the legend described in
Section 1B.04(b) of the Combination Agreement and Section 6.2 of the Governance
Agreement.

 

(f) Notwithstanding the restrictions and requirements set forth elsewhere in
this Agreement, Holders shall have the right to Transfer all or a portion of the
Securities owned by such Holder, so long as:

 

(i) The Holder shall give prompt notice of such Transfer to Parent and shall
provide Parent, at least fifteen days before such Transfer, an executed copy of
the agreement pursuant to which such Transfer was executed and a written opinion
of counsel reasonably acceptable to Parent indicating such Transfer will be
exempt from registration under the Securities Act;

 

(ii) The transferee makes representations and warranties to Parent substantially
identical to those set forth in Section 4 of this Agreement; and

 

(iii) The transferee agrees to be bound by the terms and conditions contained in
this Agreement and shall be treated as a “Holder” for all purposes hereof.

 

9.10 Security; Intercreditor Agreement.

 

(a) The Notes shall constitute senior indebtedness of Parent, secured by Liens
junior to the Liens securing Parent’s obligations under the Credit Agreement.
The A-1 Notes and the A-2 Notes, if any, shall be of equal rank and be treated
pari passu in all respects except for the security for such Notes.

 

(b) Section 9.10(a) notwithstanding, the A-1 Notes shall be secured by (i) First
Priority security interests in all of the A-1 Assets and all after acquired
property of the Asian Subsidiaries and (ii) Second Priority security interests
in all of the assets of Parent and each of its Restricted Subsidiaries (except
for the Asian Subsidiaries).

 

42



--------------------------------------------------------------------------------

 

(c) Section 9.10(a) notwithstanding, the A-2 Notes, if any, shall be secured by
Second Priority security interests in all of the assets of Parent and each of
its Restricted Subsidiaries (except for the Asian Subsidiaries) that shall be of
pari passu priority with the Liens described in Section 9.10(b)(ii).

 

(d) Except as provided in Section 8(a)(xv), Parent shall not incur, permit or
suffer to exist any Lien on the Asian Assets.

 

10. Termination.

 

10.1 Termination. This Agreement may be terminated and the transactions
contemplated hereby may be abandoned at any time prior to the Closing:

 

(a) by mutual written consent of Parent and the Requisite Holders;

 

(b) by Parent or the Requisite Holders, in the event that a Governmental Entity
shall have issued an order, decree or ruling or taken any other action (which
order, decree or ruling the Parties shall use their reasonable best efforts to
lift), which permanently restrains, enjoins or otherwise prohibits the
transactions contemplated by this Agreement and which is not subject to appeal;
or

 

(c) by Parent or the Requisite Holders, if the Combination Agreement has been
terminated in accordance with its terms.

 

10.2 Effect of Termination. If this Agreement is terminated or abandoned
pursuant to Section 10.1, written notice thereof shall forthwith be given to
each of the Parties and this Agreement shall terminate and the transactions
contemplated hereby shall be abandoned, without further action by Parent or the
Purchasers. If this Agreement is terminated as provided herein, no Party shall
have any liability or further obligation to any other Party; provided, however,
that no termination of this Agreement pursuant to this Section 10 shall relieve
any Party of liability for a grossly negligent or willful and, in either case,
material breach of any provision of this Agreement occurring before such
termination.

 

11. Miscellaneous.

 

11.1 Entire Agreement. This Agreement, the Parent Disclosure Letter, the Credit
Agreement, the other Financing Documents and the Combination Agreement
(including the exhibits and schedules hereto and thereto) constitute the entire
agreement and supersede all prior and contemporaneous agreements, negotiations,
arrangements and understandings, both written and oral, among the Parties with
respect to the subject matter hereof.

 

11.2 Expenses and Indemnities.

 

(a) Parent and the Existing Guarantor agree, jointly and severally, upon
consummation of the transactions hereby contemplated, to pay the reasonable
legal fees of

 

43



--------------------------------------------------------------------------------

 

the Purchasers’ special counsel incurred in connection with the negotiation,
preparation and execution of this Agreement, the other Financing Documents, and
the respective Offered Securities being acquired by Purchaser, but in no event
more than $125,000 for counsel to the A-2 Purchasers and $75,000 for counsel to
the A-1 Purchaser.

 

(b) Following the Closing, Parent and each Guarantor, jointly and severally,
agree to pay, and defend and save Purchasers harmless against liability for the
payment of, all reasonable actual out-of-pocket expenses (including reasonable
attorneys fees), in each case upon the presentation of reasonably detailed
statements, incurred with respect to the enforcement, attempted enforcement, or
workout of any provision of this Agreement, the Offered Securities, or any of
the other Financing Documents, or any amendments or waivers requested by Parent
or any Guarantor (whether the same become effective) under or in respect of any
such agreement or instrument, and all expenses incurred in connection with the
preparation of such agreements and instruments and all transfer taxes which may
be payable in respect of the execution and delivery of such agreements or
instruments, or the issuance, delivery, or purchase by Purchaser of any Offered
Securities, and the reasonable fees and expenses of special counsel to
Purchasers retained in connection with such agreements and instruments, and the
transactions hereby and thereby contemplated, including the enforcement of any
provision hereof or thereof, and any such amendments or waivers and the costs
and expenses of Purchasers incurred in connection with any aspect of any
bankruptcy case of Parent, a Guarantor or any of their respective Subsidiaries,
whether voluntary or involuntary, and whether seeking reorganization or
liquidation.

 

(c) Unless otherwise specifically provided herein, any and all payments by
Parent under this Agreement or under the Notes shall be made net of any and all
present or future taxes, levies, deductions, or withholdings, additions to tax,
interest, penalties and all other liabilities with respect thereto, excluding
net income, franchise or similar taxes imposed or levied on the Holder as a
result of a present or former connection between the Holder and the jurisdiction
of the governmental authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than any such connection arising
solely from such Holder having executed, delivered or performed its obligations
or received a payment under, or enforced, this Agreement) (all such taxes,
levies, deductions or withholding, etc. other than excluded taxes referred to as
“Taxes”). If any Taxes are required to be withheld or deducted upon conversion
of the Notes or, as a result of a change in Law occurring after the date of this
Agreement, upon the issuance of any PIK Notes, the immediately preceding
sentence shall be construed to mean that Parent shall issue and transfer the
same number of shares of Conversion Preferred Stock or Common Stock or PIK Notes
to each Holder as if no such withholding or deduction were required, but subject
to the prior receipt from each Holder of an amount in cash sufficient to allow
Parent to satisfy its tax withholding or other obligations with respect thereto,
which amount Parent shall pay over to the relevant tax authority or other
authority on a timely basis in accordance with applicable laws. Each Holder
shall, severally and not jointly, indemnify Parent for the full amount of any
withholding taxes imposed on any payments to such Holder made hereunder or under
the Notes (including issuance of Conversion Preferred Stock or Common Stock upon
conversion of the Notes) to the extent paid by Parent and not reimbursed by such
Holder and any penalties and interest and reasonable expenses arising therefrom
or with respect thereto (but only to the extent such penalties, interest and
expenses were incurred due to such Holder’s failure to provide the relevant tax
amount in a timely manner).

 

44



--------------------------------------------------------------------------------

 

(d) Parent and each Guarantor further agree, jointly and severally, to
indemnify, defend, and save harmless each Purchaser and each Holder and each of
their respective officers, directors, employees, and agents from and against any
and all actions, causes of action, suits, losses, liabilities, and damages, and
expenses (including reasonable attorneys fees and disbursements) in connection
therewith (the “Indemnified Liabilities”) incurred by any Purchaser, Holder or
any of their respective officers, directors, employees, or agents as a result
of, or arising out of, or relating to any of the transactions contemplated
hereby, other than with respect to the Combination Agreement, except for any
Indemnified Liabilities arising directly and exclusively on account of the gross
negligence or willful misconduct of any Purchaser, Holder or any of their
respective officers, directors, employees, or agents; provided, however, that,
if and to the extent such agreement to indemnify may be unenforceable for any
reason, Parent and each Guarantor shall make the maximum contribution to the
payment and satisfaction of each of the Indemnified Liabilities that shall be
permissible under applicable law. In connection with any matter as to which the
Purchaser, any Holder or the other above-specified indemnified parties are
entitled to be indemnified hereunder, the Purchaser or the Holder shall endeavor
to give written notice thereof in reasonable detail to Parent as soon as
practicable, provided that any failure to give such notice shall not vitiate or
void the indemnities provided for herein except to the extent such failure has
prejudiced Parent’s ability to defend against any claim causing Purchaser or
Holder to seek indemnity under this Section 11. The obligations of Parent and
each Guarantor under this Section 11.2(d) shall survive the transfer of any
Offered Securities and payment of any Note.

 

(e) Section 11.2(d) notwithstanding, with respect to Environmental Claims,
Parent and each Guarantor, jointly and severally, agree to defend and indemnify
Purchaser and each of its directors, officers, employees, agents, and affiliates
(each such Person being called an “Indemnitee”) against, and agrees to hold each
Indemnitee harmless from, any claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses (including reasonable attorneys fees,
charges, disbursements, consultant’s fees, investigation and laboratory fees,
response costs, court costs and litigation expenses) of whatever kind or nature
which are asserted against them in their capacities as secured or unsecured
creditors of Parent or any of its Subsidiaries arising out of, or in any way
relating to, the violation of, noncompliance with or liability under any
Environmental Laws applicable to the operations of Parent, any Guarantor, any of
their Subsidiaries or to the their past or presently owned or operated
properties, or any orders, requirements, or demands of Governmental Authorities
related thereto which are asserted against them in their capacities as secured
or unsecured creditors of Parent or any of its Subsidiaries, except to the
extent that any of the foregoing are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from (i) the gross
negligence or willful misconduct of the Indemnitee seeking indemnification
therefor, or (ii) the actions or omissions of any Indemnitee at any time after
such Indemnitee has assumed operation of or taken title to any of Parent’s or
any Guarantor’s formerly or then currently owned or operated properties. This
indemnity shall continue in full force and effect regardless of the termination
of this Agreement and the other Financing Documents. The obligations of Parent
and each Guarantor under this Section 11.2(e) shall survive the transfer of any
Offered Securities and payment of any Note.

 

11.3 Amendment and Waiver. Subject to the last sentence of this Section 11.3,
any term of this Agreement or the Notes may be amended and the observance of the
term of this

 

45



--------------------------------------------------------------------------------

 

Agreement or of the Notes may be waived (either generally or in a particular
instance and either retroactively or prospectively) only with the consent of
Parent and Requisite Holders provided that, without the prior written consent of
the Holder of each note then outstanding, no such amendment shall (a) change the
maturity or the principal of, waive Parent’s obligation to make a Change in
Control Offer for, or reduce the rate or change the time of payment of interest
on, or change the amount or time of any payment or prepayment of any principal
of, such Note; (b) reduce the percentages referred to in the preceding sentence
which are required to consent to any amendment or waiver; or (c) change the
percentage of the principal amount of the Notes the holders of which may declare
the Notes to be due and payable as provided in Section 8. No condition in
Section 7.1 to a Purchaser’s obligation to perform its obligations at Closing
may be waived or modified without the prior written consent of such Purchaser.
Any amendment or waiver effected in accordance with this Section 11.3 shall be
binding upon Parent, each Guarantor, each Purchaser and each Holder of any Note
then outstanding and each future Holder of any Note. Parent shall not, and shall
not permit any of its Subsidiaries or affiliates to, directly or indirectly, pay
or otherwise provide consideration to any Holder of any Note in connection with
obtaining the consent of such Holder to any amendment, waiver, supplement or
modification of or under this Agreement or the Notes unless like consideration
is provided to all Holders of Notes pro rata in proportion to the respective
principal amounts held by such Holders whether or not they give such consent.

 

11.4 Survival of Representations and Warranties. All representations and
warranties contained in this Agreement or made in writing by Parent, any
Guarantor or any Purchaser shall survive the Closing and the purchase and sale
of the Offered Securities, the transfer by any Purchaser of any Offered
Securities or portion thereof or interest therein and the payment of any Note,
and may be relied upon by Purchaser or any transferee of an Offered Security or
Parent, as applicable, regardless of any investigation made at any time by or on
behalf of a Purchaser or any transferee of an Offered Security or Parent, as
applicable; provided, however, that any transferee of an Offered Security shall
be bound by all waivers or other actions taken by its transferor prior to the
date of such transfer.

 

11.5 Disclosure to Other Persons

 

(a) Parent and each Guarantor acknowledge that the representative on Parent
board of directors (elected pursuant to the Governance Agreement) of any Holder
may deliver copies of any financial statements and other documents delivered to
such Person, and disclose any other information disclosed to such Person (other
than privileged documents or information that are expressly identified as such),
by or on behalf of Parent or any Guarantor to (i) such Holder’s directors,
officers, members, partners, employees, agents, and professional consultants,
(ii) any other Holder of any Offered Securities, (iii), subject to the prior
written approval of Parent (which shall not be unreasonably withheld,
conditioned or delayed), any Person to which such Holder offers to sell such
Offered Securities or any part thereof, so long as such potential purchaser
agrees, in writing, to preserve the confidentiality of such information (except
that such potential purchaser may disclose such information in accordance with
this Section 11.5); provided, however, that such disclosure shall not be made to
any potential purchaser which is known to be a direct competitor, or an
affiliate of a direct competitor, of Parent or any of its Subsidiaries without
the prior written consent of Parent, (iv) any federal or state regulatory
authority having jurisdiction over such Holder, (v) the National Association of

 

46



--------------------------------------------------------------------------------

 

Insurance Commissioners or any similar organization, or (vi) any other Person to
which such delivery or disclosure may be necessary or advisable to avoid
material prejudice, (x) in compliance with any law, rule, regulation, or order
applicable to such Holder, (y) in response to any subpoena or other legal
process, or (z) in connection with any litigation to which such Holder is a
party. Nothing is this Section 11.5 shall be construed to create or give rise to
any fiduciary duty on the part of any Purchaser or Holder to Parent or any
Subsidiary.

 

(b) Each Purchaser (which term shall, for the purpose of this Section 11.5(b),
include each Holder) agrees to keep confidential any information delivered by
Parent hereunder and to use such information solely for the purpose of
monitoring its investment in Parent and not otherwise for its benefit or for the
benefit of any third party; provided, however, that subject to the provisos
contained in this Section 11.5, nothing herein shall prevent any Purchaser from
disclosing such information: (i) to any Purchaser, (ii) to any affiliate of, or
investor in, any Purchaser or, any actual or potential purchaser, participant,
assignee, or transferee of any Purchaser’s rights under any Note that agrees to
be bound by this Section 11.5, (iii) upon order of any court or administrative
agency, (iv) upon the request or demand of any regulatory agency or authority
having jurisdiction over such party, (v) which has been publicly disclosed, (vi)
which has been obtained from any Person that is not a Party or an affiliate of
any such party, unless such Purchaser knows that such information is required by
such Person to be kept confidential, (vii) in connection with the exercise of
any remedy hereunder, (viii) to the independent and certified public accountants
for any Purchaser, (ix) as otherwise expressly contemplated by this Agreement,
(x) to counsel for and other advisors, accountants, and auditors to any
Purchaser, or (xi) as may be required by statute, decision, or judicial or
administrative order, rule, or regulation. Each Purchaser hereby acknowledges
that it is aware, and that it shall ensure that each of its representatives who
receives confidential information is aware that the United States securities
laws prohibit any Person who has received from an issuer material, non-public
information from purchasing or selling securities of such issuer or from
communicating such information to any other Person under circumstances in which
it is reasonably foreseeable that such Person is likely to purchase or sell such
securities.

 

11.6 Satisfaction of Closing Conditions. Parent, each Existing Guarantor and
each Purchaser shall use commercially reasonable efforts to satisfy, or cause to
be satisfied, the conditions to its and each Party’s obligations to consummate
the transaction contemplated hereby which are set forth in Section 7.

 

11.7 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally, telecopied (which is
confirmed) or sent by an internationally recognized overnight courier service,
such as Federal Express, to the Parties at the following addresses (or at such
other address for a Party as shall be specified by like notice):

 

if to any Purchaser, to the address specified on such Purchaser’s signature page
to this Agreement:

 

with, in the case of the A-1 Purchaser, a copy (which shall not constitute
notice) to:

 

47



--------------------------------------------------------------------------------

 

Latham & Watkins

135 Commonwealth Drive

Menlo Park, California 94025

Attention: Robert A. Koenig

Telephone No.: (650) 328-4600

Telecopy No.: (650) 463-2600

 

with, in the case of the A-2 Purchasers, if any,, a copy (which shall not
constitute notice) to:

 

Brobeck, Phleger & Harrison LLP

550 South Hope Street, Suite 2100

Los Angeles, California 90071

Attention: Richard S.O. Chernicoff

Telephone No.: (213) 239-1266

Telecopy No.: (213) 745-3345

 

if to Parent or any Guarantor:

 

Equinix, Inc.

2450 Bayshore Parkway

Mountain View, California 94043

Attention: Chief Financial Officer

Telephone No.: (650) 316-6000

Telecopy No.: (650) 316-6900

 

with a copy (which shall not constitute notice) to:

 

Willkie Farr & Gallagher

787 Seventh Avenue

New York, New York 10019

Attention: Cornelius T. Finnegan III

Telephone No.: (212) 728-8000

Telecopy No.: (212) 728-8111

 

11.8 Descriptive Headings. The descriptive headings in this Agreement are for
purposes of reference only and shall not limit or otherwise affect or be used to
construe the meaning of this Agreement.

 

11.9 Satisfaction Requirement. If any agreement, certificate, or other writing,
or any action taken or to be taken, is by the terms of this Agreement required
to be satisfactory to any Party, the determination of such satisfaction shall be
made by such Party in its sole and exclusive judgment exercised in good faith.

 

11.10 Severability. Any term or provision of this Agreement that is held to be
invalid, void or unenforceable shall not affect the validity or enforceability
of the remaining

 

48



--------------------------------------------------------------------------------

 

terms and provisions of this Agreement. If any term or provision of this
Agreement is invalid, void or unenforceable, the parties agree that an
arbitrator shall have the power to and shall, subject to such arbitrator’s
discretion, reduce the scope, duration, area or applicability of the term or
provision, to delete specific words or phrases, or to replace any invalid, void
or unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision.

 

11.11 Governing Law. This Agreement and the rights and obligations of the
Parties under this Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York (including Sections 5-1401 and
5-1402 of the General Obligations Law of the State of New York).

 

11.12 Arbitration.

 

(a) All disputes, controversies or claims (whether in contract, tort or
otherwise) arising out of, relating to or otherwise by virtue of, this
Agreement, breach of this Agreement or the transactions contemplated by this
Agreement shall be finally settled under the Rules of Arbitration (except as set
forth below) of the London Court of International Arbitration (as amended from
time to time, the “LCIA Rules”). EACH PARTY ACKNOWLEDGES THAT IT IS WAIVING ANY
RIGHTS IT MAY HAVE TO TRIAL BY JURY.

 

(b) The arbitration shall be seated in London, England, in the English language
and shall be the exclusive forum for resolving such disputes, controversies or
claims. The arbitrator shall have the power to order hearings and meetings to be
held in such place or places as he or she deems in the interests of reducing the
total cost to the parties of the arbitration.

 

(c) The arbitration shall be held in before a single arbitrator. Each party to
the arbitration shall submit a list of three proposed arbitrators, who each meet
the criteria set forth in Section 11.11(d) within ten Business Days of service
of the request for arbitration on the last respondent. The LCIA Court (as
referred to in the LCIA Rules) shall select from among such nominations, with
any person nominated by more than one party to the arbitration being per se the
nominee of each party.

 

(d) The arbitrator shall have practiced the field of law that is principally the
subject of such dispute, controversy or claim in the State of New York for at
least ten years. The arbitrator may be of the same nationality as any party. The
arbitrator shall have the power to order equitable remedies and not just the
payment of monies. Notwithstanding the LCIA Rules, no party shall have the right
to seek a court order of interim or conservatory measures, other than a court
order confirming and enforcing an arbitral award of interim or conservatory
measures. The arbitrator may hear and rule on dispositive motions as part of the
arbitration proceeding (e.g. motions for judgment on the pleadings, summary
judgment and partial summary judgment).

 

(e) All timetables and deadlines for the conduct of the arbitration shall be set
in accordance with the Federal Rules of Civil Procedures (and any applicable
local rules) as then interpreted and applicable in the Court of Appeals for the
Second Circuit and the United

 

49



--------------------------------------------------------------------------------

 

States District Court of and for the Southern District of New York. The
Arbitrator shall not have the power to abridge such time requirements.

(f) Discovery shall be permitted to the extent, and under the conditions, then
in effect under the Federal Rules of Civil Procedure of the United States as
then interpreted and construed by the Court of Appeals for the Second Circuit
and the United States District Court of and for the Southern District of New
York. The arbitrator may appoint an expert only with the consent of all of the
parties to the arbitration. Testimony of witnesses may be challenged to the
extent, and under the conditions, then in effect under the Federal Rules of
Evidence of the United States as interpreted and construed by the Court of
Appeals for the Second Circuit and the United States District Court of and for
the Southern District of New York.

 

(g) All deposits required under the LCIA Rules shall be paid equally by all
parties to the arbitration. Each party shall to the arbitration shall pay its
own costs and expenses (including, but not limited to, attorney’s fees) in
connection with the arbitration.

 

(h) The award rendered by the arbitrator shall be executory, final and binding
on the parties. The award rendered by the arbitrator may be entered into any
court having jurisdiction (including, the courts of the State of New York), or
application may be made to such court for judicial acceptance of the award and
an order of enforcement, as the case may be. Such court proceeding shall
disclose only the minimum amount of information concerning the arbitration as is
required to obtain such acceptance or order.

 

(i) Except as required by law, no Party nor the arbitrator may disclose the
existence, content or results of an arbitration brought pursuant to this
Agreement.

 

11.13 Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE
ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER FINANCING DOCUMENTS OR ANY
DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THE CREDITOR/DEBTOR RELATIONSHIP THAT IS
BEING ESTABLISHED. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING
OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE
SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY
HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A
BUSINESS RELATION SHIP, THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING
INTO THIS AGREEMENT, AND THAT EACH SHALL CONTINUE TO RELY ON THIS WAIVER IN ITS
RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT
IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN

 

 

50



--------------------------------------------------------------------------------

 

WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS
SECTION 11.12 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS
HERETO OR ANY OF THE OTHER FINANCING DOCUMENTS OR TO ANY OTHER DOCUMENTS OR
AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER. IN THE EVENT OF LITIGATION,
THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

11.14 No Assignment. This Agreement shall be binding upon, inure to the benefit
of and be enforceable by the Parties and their respective successors and
assigns, in particular, shall inure to the benefit of, and be enforceable by,
any transferee of any Offered Security. The rights and obligations of Parent and
the Guarantors under this Agreement and the Offered Securities may not be
assigned (by operation of law or otherwise) or delegated without the consent of
Requisite Holders.

 

11.15 Counterparts. This Agreement may be executed in one or more counterparts
(whether delivered by facsimile or otherwise), each of which shall be considered
one and the same agreement and shall become effective when one or more
counterparts have been signed by each Party and delivered to the other Parties.

 

11.16 Maximum Interest Rate. No provisions of this Agreement or any Note shall
require the payment or the collection of interest in excess of the maximum
amount permitted by applicable law. If any excess of interest in such respect is
hereby provided for, or shall be adjudicated to be so provided, in this
Agreement or any Note or otherwise in connection with the transactions
contemplated hereby and thereby, the provisions of this Section shall govern and
prevail and Parent shall not be obligated to pay the excess amount of such
interest or any other excess sum paid for the use, forbearance, or detention of
sums loaned pursuant hereto. In the event any Holder ever receives, collects, or
applies as interest any such sum, such amount which would be in excess of the
maximum amount permitted by applicable law shall be applied as a payment and
reduction of the principal amount of Notes has been paid in full, any remaining
excess shall forthwith be paid to Parent. In determining whether or not the
interest paid or payable exceeds the maximum rate, Parent and the Holders shall,
to the extent permitted by applicable law, (a) characterize any non-principal
payment as an expense, fee, or premium rather than as interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the entire contemplated term of the indebtedness evidenced by the
Notes so that interest for the entire term does not exceed the maximum rate.

 

51



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered by their respective duly authorized officers as of the date first
written above.

 

EQUINIX, INC.

By:

 

/s/    PETER VAN CAMP      

--------------------------------------------------------------------------------

   

Name: Peter Van Camp

Title: Chief Executive Officer

 



--------------------------------------------------------------------------------

 

PURCHASERS:

     

STT COMMUNICATIONS LTD

           

By:

 

/S/ JEAN MANDEVILLE        

--------------------------------------------------------------------------------

               

Name: Jean Mandeville

Title: Chief Financial Officer

 



--------------------------------------------------------------------------------

 

Schedule 1

 

A-1 Purchaser

 

Purchaser

--------------------------------------------------------------------------------

 

Aggregate Principal

Amount of A-1 Notes

--------------------------------------------------------------------------------

 

Percentage of

Reorganized

Capitalization

Represented by

Preferred Warrants1

--------------------------------------------------------------------------------

 

Purchase Price

--------------------------------------------------------------------------------

STT

Communications

 

$30,000,000

 

_________%

 

$40,000,000

 

--------------------------------------------------------------------------------

1   To be determined in accordance with Section 2.3(a).

 

 



--------------------------------------------------------------------------------

 

Schedule 2

 

A-2 Purchasers

 

Purchaser

--------------------------------------------------------------------------------

 

Aggregate Principal

Amount of A-2 Notes

--------------------------------------------------------------------------------

 

Percentage of

Reorganized

Capitalization

Represented by

Common Warrant1

--------------------------------------------------------------------------------

 

Purchase Price

--------------------------------------------------------------------------------

__________

 

____________

 

___________%

 

$____________

__________

 

____________

 

___________%

 

$____________

__________

 

____________

 

___________%

 

$____________

__________

 

____________

 

___________%

 

$____________

Total Series A-2

 

____________

 

___________%

 

$____________

 

--------------------------------------------------------------------------------

1   To be determined in accordance with Section 2.3(a).

 